
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


CREDIT AGREEMENT


by and among

THE HOME DEPOT, INC.,
as Borrower,

JPMORGAN CHASE BANK,
as Agent and as a Bank,

WACHOVIA BANK, N.A.,
CITIBANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents and as Banks

and

THE BANKS PARTY HERETO FROM TIME TO TIME

May 28, 2004





J.P. MORGAN SECURITIES INC.,
as Sole Arranger and Sole Bookrunner

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I
DEFINITIONS
SECTION 1.01.
 
Definitions
 
1 SECTION 1.02.   Accounting Terms and Determinations   13 SECTION 1.03.  
References   14 SECTION 1.04.   Use of Defined Terms   14 SECTION 1.05.  
Terminology   14 SECTION 1.06.   Time   14
ARTICLE II
THE CREDITS
SECTION 2.01.
 
Commitments to Lend
 
14 SECTION 2.02.   Method of Borrowing   15 SECTION 2.03.   Money Market Loans  
16 SECTION 2.04.   Evidence of Indebtedness; Notes   19 SECTION 2.05.   Maturity
of Loans   20 SECTION 2.06.   Interest Rates   21 SECTION 2.07.   Fees;
Calculations   21 SECTION 2.08.   Optional Termination or Reduction of
Commitments   22 SECTION 2.09.   Termination of Commitments   22 SECTION 2.10.  
Optional Prepayments   22 SECTION 2.11.   Mandatory Prepayment   23 SECTION
2.12.   General Provisions as to Payments   23 SECTION 2.13.   Computation of
Interest and Fees   24 SECTION 2.14.   Increase in Total Revolving Credit
Commitment   25
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND BORROWINGS
SECTION 3.01.
 
Conditions to First Borrowing
 
26 SECTION 3.02.   Conditions to All Borrowings   26
ARTICLE IV-A
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
SECTION 4.01.
 
Corporate Existence and Power
 
27 SECTION 4.02.   Corporate and Governmental Authorization; No Contravention  
27 SECTION 4.03.   Binding Effect   28 SECTION 4.04.   Financial Information  
28 SECTION 4.05.   No Litigation   28 SECTION 4.06.   Compliance with ERISA   28
SECTION 4.07.   Compliance with Laws; Payment of Taxes   28 SECTION 4.08.  
Significant Subsidiaries   29 SECTION 4.09.   Investment Company Act   29
SECTION 4.10.   Public Utility Holding Company Act   29 SECTION 4.11.  
Ownership of Property; Liens   29 SECTION 4.12.   No Default   29 SECTION 4.13.
  Full Disclosure   29 SECTION 4.14.   Environmental Matters   30 SECTION 4.15.
  Capital Stock   30          

2

--------------------------------------------------------------------------------



SECTION 4.16.   Margin Stock   30 SECTION 4.17.   Solvency   31
ARTICLE IV-B
REPRESENTATIONS AND WARRANTIES OF THE BANKS AND THE AGENT
SECTION 4.18.
 
Agent and Bank Corporate Existence and Power
 
31 SECTION 4.19.   Agent and Bank Binding Effect   31
ARTICLE V
COVENANTS
SECTION 5.01.
 
Information
 
31 SECTION 5.02.   Inspection of Property, Books and Records   33 SECTION 5.03.
  Ratio of Consolidated Funded Debt to Consolidated Total Tangible Capital   33
SECTION 5.04.   Negative Pledge   33 SECTION 5.05.   Maintenance of Existence  
34 SECTION 5.06.   Consolidations, Mergers and Sales of Assets   34 SECTION
5.07.   Use of Proceeds   35 SECTION 5.08.   Compliance with Laws; Payment of
Taxes   35 SECTION 5.09.   Insurance   35 SECTION 5.10.   Maintenance of
Property   36 SECTION 5.11.   Environmental Notices   36 SECTION 5.12.  
Environmental Matters   36 SECTION 5.13.   Environmental Release   36 SECTION
5.14.   Debt of Subsidiaries   36
ARTICLE VI
DEFAULTS
SECTION 6.01.
 
Events of Default
 
36 SECTION 6.02.   Notice of Default   39
ARTICLE VII
THE AGENT
SECTION 7.01.
 
Appointment, Powers and Immunities
 
39 SECTION 7.02.   Reliance by Agent   39 SECTION 7.03.   Defaults   40 SECTION
7.04.   Rights of Agent as a Bank   40 SECTION 7.05.   Indemnification   40
SECTION 7.06.   CONSEQUENTIAL DAMAGES   41 SECTION 7.07.   Nonreliance on Agent
and Other Banks   41 SECTION 7.08.   Failure to Act   41 SECTION 7.09.  
Resignation or Removal of Agent   41
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.
 
Basis for Determining Interest Rate Inadequate or Unfair
 
42 SECTION 8.02.   Illegality   42 SECTION 8.03.   Increased Cost and Reduced
Return   43 SECTION 8.04.   Base Rate Loans Substituted for Euro-Dollar Loans  
45 SECTION 8.05.   Compensation   45          


3

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
SECTION 9.01.
 
Notices
 
45 SECTION 9.02.   No Waivers   46 SECTION 9.03.   Expenses; Documentary Taxes  
46 SECTION 9.04.   Indemnification; Limitation of Liability   46 SECTION 9.05.  
Sharing of Setoffs   49 SECTION 9.06.   Amendments and Waivers   50 SECTION
9.07.   Successors and Assigns   50 SECTION 9.08.   Confidentiality   54 SECTION
9.09.   Representation by Banks   55 SECTION 9.10.   Obligations Several   55
SECTION 9.11.   New York Law   55 SECTION 9.12.   Severability   55 SECTION
9.13.   Interest   55 SECTION 9.14.   Interpretation   56 SECTION 9.15.  
Consent to Jurisdiction   56 SECTION 9.16.   Counterparts   56
EXHIBITS AND SCHEDULES
EXHIBIT A-1
 
FORM OF SYNDICATED LOAN NOTE
 
A-1-1 EXHIBIT A-2   FORM OF MONEY MARKET LOAN NOTE   A-2-1 EXHIBIT B   FORM OF
OPINION OF COUNSEL FOR THE BORROWER   B-1 EXHIBIT C   FORM OF ASSIGNMENT AND
ACCEPTANCE   C-1 EXHIBIT D-1   FORM OF NOTICE OF BORROWING: SYNDICATED LOAN  
D-1-1 EXHIBIT E   FORM OF COMPLIANCE CERTIFICATE   E-1 EXHIBIT F   FORM OF
CLOSING CERTIFICATE   F-1 EXHIBIT G   FORM OF MONEY MARKET QUOTE REQUEST   G-1
EXHIBIT H   FORM OF MONEY MARKET QUOTE   H-1 EXHIBIT I   FORM OF AMENDMENT
AGREEMENT   I-1 EXHIBIT J   COMMITMENTS   J-1
Schedule 4.08
 
Significant Subsidiaries
 
S-1 Schedule 9.01   Banks' Addresses   S-2

4

--------------------------------------------------------------------------------



CREDIT AGREEMENT

        THIS CREDIT AGREEMENT, dated as of May 28, 2004, is made by and among:

        THE HOME DEPOT, INC., a Delaware corporation, as the Borrower,

        JPMORGAN CHASE BANK, a banking corporation organized and existing under
the laws of the State of New York, in its capacity as a Bank and as Agent for
the Banks,

        WACHOVIA BANK, N.A., in its capacity as a Bank and as a Co-Syndication
Agent,

        CITIBANK, N.A., in its capacity as a Bank and as a Co-Syndication Agent,

        WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as a Bank and as
a Co-Syndication Agent, and

        THE OTHER BANKS executing and delivering a signature page hereto and
each other financial institution which may hereafter execute and deliver an
instrument of assignment with respect to this Agreement pursuant to
Section 9.07.

        The parties hereto agree as follows:

ARTICLE I
DEFINITIONS

        SECTION 1.01.    Definitions.    The terms as defined in this
Section 1.01 shall, for all purposes of this Agreement and any amendment hereto
(except as herein otherwise expressly provided or unless the context otherwise
requires), have the meanings set forth herein:

        "Adjusted London Interbank Offered Rate" means, for any Interest Period,
with respect to any Euro-Dollar Loan, the rate of interest per annum equal to
the quotient obtained (rounded upwards, if necessary, to the next higher 1/100th
of 1%) by dividing (i) the applicable London Interbank Offered Rate for such
Interest Period by (ii) 1.00 minus the Reserve Requirement. The Adjusted London
Interbank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Reserve Requirement.

        "Affiliate" means (i) any Person that directly, or indirectly through
one or more intermediaries, controls the Borrower (a "Controlling Person"),
(ii) any Person (other than a Borrower or a Subsidiary) which is controlled by
or is under common control with a Controlling Person, or (iii) any Person (other
than a Subsidiary) of which the Borrower owns, directly or indirectly, 20% or
more of the common stock or equivalent equity interests. As used herein, the
term "control" means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

        "Agent" means JPMorgan Chase Bank, a banking corporation organized under
the laws of the State of New York, in its capacity as agent for the Banks
hereunder, and its successors and permitted assigns in such capacity.

        "Agreement" means this Credit Agreement, together with all amendments
and supplements hereto.

        "Applicable Margin" means (i) with respect to Base Rate Loans, 0%; and
(ii) with respect to Euro-Dollar Loans, (w) if the Borrower's ratio of
Consolidated Funded Debt to Consolidated Total Tangible Capital is equal to or
less than 0.25 to 1.0, 0.095%, (x) if the Borrower's ratio of Consolidated
Funded Debt to Consolidated Total Tangible Capital is greater than 0.25 to 1.0
but equal to or less than 0.35 to 1.0, 0.090%, (y) if the Borrower's ratio of
Consolidated Funded Debt to Consolidated Total Tangible Capital is greater than
0.35 to 1.0 but equal to or less than 0.45 to 1.0, 0.15%, and (z) if the
Borrower's ratio of Consolidated Funded Debt to Consolidated Total Tangible
Capital is greater

1

--------------------------------------------------------------------------------




than 0.45 to 1.0, 0.255%. The determination of the Applicable Margin from time
to time shall be made in accordance with Section 2.07(c).

        "Assignee" has the meaning set forth in Section 9.07(c).

        "Assignment and Acceptance" means an Assignment and Acceptance executed
in accordance with Section 9.08(c) substantially in the form attached hereto as
Exhibit C.

        "Authority" has the meaning set forth in Section 8.02.

        "Bank" means JPMCB and each other financial institution executing and
delivering a signature page hereto and each other financial institution which
may hereafter become a Bank pursuant to Section 2.14 or execute and deliver an
instrument of assignment with respect to this Agreement pursuant to
Section 9.07.

        "Base Rate" means for any Base Rate Loan for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, and (ii) one-half of
one percent (0.50%) above the Federal Funds Rate. For purposes of determining
the Base Rate for any day, changes in the Prime Rate shall be effective on the
date of each such change.

        "Base Rate Borrowing" shall have the meaning given to such term in the
definition of "Borrowing".

        "Base Rate Loan" means a Loan to be made as a Base Rate Loan pursuant to
the applicable Notice of Borrowing, Section 2.02(g), or Article VIII, as
applicable.

        "Borrower" means The Home Depot, Inc., a Delaware corporation, and its
successors and its permitted assigns.

        "Borrowing" means a borrowing hereunder consisting of Loans made to the
Borrower at the same time by the Banks pursuant to Article II. A Borrowing is a
"Base Rate Borrowing" if such Loans are Base Rate Loans and a "Euro-Dollar
Borrowing" if such Loans are Euro-Dollar Loans. A Borrowing is a "Syndicated
Borrowing" if it is made pursuant to Section 2.01, and a "Money Market
Borrowing" if it is made pursuant to Section 2.03.

        "Business Day" means any day which is not a Saturday, Sunday or a day on
which banks in the State of New York are authorized or obligated by law,
executive order or governmental decree to be closed and, with respect to the
selection, funding, interest rate, payment, and Interest Period of any
Euro-Dollar Loan or Money Market Loan, on which the relevant international
financial markets are open for the transaction of business contemplated by this
Agreement in London, England and New York, New York.

        "Capital Stock" means any nonredeemable capital stock of the Borrower or
any Consolidated Subsidiary (to the extent issued to a Person other than the
Borrower), whether common or preferred.

        "CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. and its implementing regulations and
amendments.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
and Liability Inventory System established pursuant to CERCLA.

        "Change in Control" means (i) any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 40.0% or more of the outstanding shares of the voting
stock of the Borrower; or (ii) at any time a majority of the Board of Directors
of the Borrower shall not consist of individuals who were either (A) nominated
to become directors by the Board of Directors of the Borrower or (B) appointed
as directors by directors so nominated.

2

--------------------------------------------------------------------------------




        "Change of Law" shall have the meaning set forth in Section 8.02.

        "Closing Certificate" has the meaning set forth in Section 3.01(c).

        "Closing Date" means May 28, 2004.

        "Code" means the Internal Revenue Code of 1986, as amended, or any
successor federal tax code.

        "Commitment" means, with respect to each Bank, the amount in Dollars set
forth on Exhibit J hereto, as such amount may be increased or decreased from
time to time (a) pursuant to Sections 2.08 and 2.09, (b) to reflect any
assignments to or by such Bank effected in accordance with Section 9.07, or
(c) to reflect any increase in the Total Revolving Credit Commitment pursuant to
Section 2.14.

        "Compliance Certificate" has the meaning set forth in Section 5.01(c).

        "Consolidated Funded Debt" means at any date the Debt of the Borrower
and its Consolidated Subsidiaries consisting of (a) the types of Debt described
in clauses (i), (ii), (iii) and (iv) of the definition of Debt contained in this
Agreement, (b) an amount equal to 800.0% of the aggregate of all obligations
under operating leases for the Fiscal Year following the last Fiscal Year for
which audited financial statements have been supplied to the Banks as contained
in the Borrower's Annual Report on Form 10K, and (c) Guaranties of Debt of other
Persons of the types described in clauses (a) and (b) above, determined on a
consolidated basis as of such date.

        "Consolidated Net Worth" means at any time, Stockholders' Equity, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

        "Consolidated Subsidiary" means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Borrower in its consolidated financial statements as of such
date.

        "Consolidated Tangible Net Worth" means, at any time, Stockholders'
Equity, less the sum of the value, as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP, of:

        (A)  Any surplus resulting from any write-up of assets subsequent to
February 1, 1998;

        (B)  All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, including without limitation goodwill
(whether representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;

        (C)  To the extent not included in (B) of this definition, any amount at
which shares of Capital Stock of the Borrower appear as an asset on the balance
sheet of the Borrower and its Consolidated Subsidiaries; and

        (D)  Loans to stockholders, directors, officers or employees.

        "Consolidated Total Assets" means, at any time, the total assets of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis,
as set forth or reflected on the most recent consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries, prepared in accordance with GAAP.

        "Consolidated Total Tangible Capital" means, at any time, the sum of
(i) Consolidated Tangible Net Worth, and (ii) Consolidated Funded Debt.

        "Controlled Group" means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

3

--------------------------------------------------------------------------------




        "Debt" of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) the capitalized lease obligations of such Person as
lessee under capital leases, (v) all obligations of such Person to reimburse any
bank or other Person in respect of amounts payable under a banker's acceptance,
(vi) all Redeemable Preferred Stock of such Person (in the event such Person is
a corporation), (vii) all obligations of such Person to reimburse any bank or
other Person in respect of amounts that have actually been paid under a letter
of credit or similar instrument, (viii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person
(provided, that, for purposes of this clause (viii), non-recourse Debt in excess
of the value of the asset securing such Debt shall not be counted), and (ix) all
Debt of others Guaranteed by such Person.

        "Default" means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

        "Default Rate" means, with respect to any Loan, on any day, the sum of
2% plus the interest rate (including the Applicable Margin) applicable to such
Loan hereunder.

        "Dividends" means for any period the sum of all dividends paid or
declared during such period in respect of any Capital Stock and Redeemable
Preferred Stock (other than dividends paid or payable in the form of additional
Capital Stock).

        "Dollars" or "$" means dollars in lawful currency of the United States
of America.

        "Environmental Authority" means any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.

        "Environmental Authorizations" means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Borrower or any Subsidiary required by any Environmental
Requirement.

        "Environmental Judgments and Orders" means all judgments, decrees or
orders arising from or in any way associated with any Environmental
Requirements, whether or not entered upon consent, or written agreements with an
Environmental Authority or other entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
decree or order.

        "Environmental Liabilities" means any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.

        "Environmental Notices" means notice from any Environmental Authority or
by any other person or entity, of possible or alleged noncompliance with or
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

        "Environmental Proceedings" means any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.

        "Environmental Releases" means releases as defined in CERCLA or under
any applicable state or local environmental law or regulation.

        "Environmental Requirements" means any federal, state or local statute,
law, ordinance, code, rule, regulation, order, decree, permit or license
regulating, relating to, or imposing liability or standards of conduct
concerning, health, safety or any environmental matters or conditions,
environmental protection or conservation, including without limitation, CERCLA;
CERCLIS; the

4

--------------------------------------------------------------------------------




Superfund Amendments and Reauthorization Act of 1986, as amended; the Resource
Conservation and Recovery Act, as amended; the Toxic Substances Control Act, as
amended; the Clean Air Act, as amended; the Clean Water Act, as amended;
together with all regulations promulgated thereunder, and any other "Superfund"
or "Superlien" law.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

        "Euro-Dollar Borrowing" shall have the meaning given to such term in the
definition of "Borrowing".

        "Euro-Dollar Loan" means a Loan to be made as a Euro-Dollar Loan
pursuant to the applicable Notice of Borrowing.

        "Event of Default" has the meaning set forth in Section 6.01.

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the
Agent.

        "Fiscal Quarter" means any fiscal quarter of the Borrower.

        "Fiscal Year" means any fiscal year of the Borrower.

        "GAAP" means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

        "Guarantee" by any Person means any obligation, contingent or otherwise,
of such Person directly or indirectly guaranteeing any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation of such other Person (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to provide collateral security, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) to the extent that such an arrangement would be considered to be a guaranty
under GAAP, entered into for the purpose of assuring in any other manner the
obligee of such Debt or other obligation of the payment thereof or to protect
such obligee against loss in respect thereof (in whole or in part), provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The term "Guarantee" used as a verb has a
corresponding meaning. For purposes hereof, the amount of any Guarantee shall be
deemed to be equal to the lesser of (i) any stated amount of the guarantee or
(ii) the outstanding amount of the obligation directly or indirectly guaranteed.

        "Hazardous Materials" includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. § 6901 et seq. and its implementing regulations and amendments,
or in any applicable state or local law or regulation, (b) "hazardous
substance", "pollutant", or "contaminant" as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including, crude oil or any fraction thereof,
or (d) pesticides, as defined in the Federal Insecticide, Fungicide, and
Rodenticide

5

--------------------------------------------------------------------------------




Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

        "Interest Period" means, with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third, sixth or ninth month thereafter,
as the Borrower may elect in the applicable Notice of Borrowing; provided that:

        (a)   any Interest Period (subject to paragraph (c) below) which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

        (b)   any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall, subject to paragraph (c)
below, end on the last Business Day of the appropriate subsequent calendar
month;

        (c)   no Interest Period may be selected which begins before the
Termination Date and would otherwise end after the Termination Date; and

        (d)   no nine-month Interest Period shall be available unless at the
time the applicable Notice of Borrowing is delivered to the Agent every Bank can
obtain funds for such a period in the applicable money markets, and in the event
that any nine-month request cannot be satisfied as a result of this clause, upon
notice to the Borrower, such request shall be deemed to be a request for a
six-month Interest Period; provided that within one (1) hour of receipt of such
notice from the Agent, the Borrower may notify the Agent that it elects not to
make such Borrowing.

        "Investment" means any investment in any other Person, by means of
purchase or acquisition of obligations of or securities issued by such Person,
capital contribution to such Person, loan or advance to such Person, making of a
time deposit with such Person, Guarantee or assumption of any obligation of such
Person.

        "JPMCB" means JPMorgan Chase Bank, a banking corporation organized under
the laws of the State of New York, and its successors.

        "Lending Office" means, as to each Bank, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof as its Lending Office) or such other office as such Bank may
hereafter designate as its Lending Office by notice to the Borrower and the
Agent.

        "Lien" means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, or encumbrance or servitude of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset; exclusive,
however, of (i) any liens for taxes or governmental charges either not yet
delinquent or which are being contested in good faith by appropriate
proceedings, (ii) liens not securing Debt which are created by or relating to
any legal proceeding which at the time are being contested in good faith by
appropriate proceedings or (iii) any other statutory or inchoate lien securing
amounts other than Debt which are not delinquent.

6

--------------------------------------------------------------------------------



        "Loan" means a Base Rate Loan, Euro-Dollar Loan, Syndicated Loan or
Money Market Loan, and "Loans" means Base Rate Loans, Euro-Dollar Loans,
Syndicated Loans or Money Market Loans, or any or all of them, as the context
shall require.

        "Loan Documents" means this Agreement, the Notes, any other document to
which the Borrower is a party evidencing, relating to or securing the Loans, and
any other document or instrument delivered from time to time in connection with
this Agreement, the Notes or the Loans, as such documents and instruments may be
amended or supplemented from time to time.

        "London Interbank Offered Rate" means, with respect to any Euro-Dollar
Loan, for the Interest Period applicable thereto, the rate per annum (rounded
upwards, if necessary), to the nearest 1/100th of 1%) appearing on Dow Jones
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term "London Interbank Offered Rate" shall mean, with respect to
any Euro-Dollar Loan for the Interest Period applicable thereto, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBO Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100th of 1%).

        "Margin Stock" means "margin stock" as defined in Regulations T, U or X.

        "Material Adverse Effect" means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
financial condition, operations, business, or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or the Banks under the Loan Documents, or the ability of the Borrower to
perform its obligations under the Loan Documents to which it is a party, as
applicable, or (c) the legality, validity or enforceability of any Loan
Document, which, in the case of clauses (b) and (c), would reasonably be
expected to result in either the Agent or any Bank not obtaining the practical
realization of the significant benefits purported to be provided thereby;
provided, however, that in no event shall either the Borrower's lack of access
to the commercial paper market or the consequences thereof, in and of itself, be
deemed to constitute a Material Adverse Effect.

        "Money Market Borrowing" shall have the meaning given to such term in
the definition of "Borrowing".

        "Money Market Loan Notes" means the promissory notes of the Borrower,
substantially in the form of Exhibit A-2, evidencing the obligation of the
Borrower to repay Money Market Loans, together with all amendments,
consolidations, modifications, renewals and supplements thereto.

        "Money Market Loans" means Loans made pursuant to the terms and
conditions set forth in Section 2.03 hereof.

        "Money Market Quote" has the meaning specified in Section 2.03.

        "Money Market Quote Request" has the meaning specified in Section 2.03.

        "Money Market Rate" has the meaning specified in Section 2.03.

        "Multiemployer Plan" shall have the meaning set forth in
Section 4001(a)(3) of ERISA.

7

--------------------------------------------------------------------------------




        "New Banks" has the meaning specified in Section 2.14(a).

        "Notes" means, individually and collectively, as the context shall
require, each of the Syndicated Loan Notes and the Money Market Loan Notes.

        "Notice of Borrowing" has the meaning set forth in Section 2.02.

        "Participant" has the meaning set forth in Section 9.07(b).

        "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        "Performance Pricing Determination Date" means each date that occurs
45 days after the end of each of the first three (3) Fiscal Quarters, and
90 days after the end of the last Fiscal Quarter, of the Borrower.

        "Person" means an individual, a corporation, a partnership, an
unincorporated association, a trust or any other entity or organization,
including, but not limited to, a government or political subdivision or an
agency or instrumentality thereof.

        "Plan" means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding 5 plan years made contributions.

        "Pricing Category" means any of the pricing categories described in
clauses (ii)(w) through (ii)(z) of the definition of "Applicable Margin" or
clauses (i) through (iv) of Section 2.07(a), in each case based on the
Borrower's ratio of Consolidated Funded Debt to Consolidated Total Tangible
Capital. For all purposes of this Agreement, a "higher" Pricing Category shall
mean a Pricing Category indicating a higher Applicable Margin or Facility Fee.

        "Prime Rate" means the per annum rate of interest established from time
to time by JPMCB as its prime rate, which rate may not be the lowest rate of
interest charged by JPMCB to its customers.

        "Properties" means all real property owned, leased or otherwise used or
occupied by the Borrower or any Subsidiary, wherever located.

        "Redeemable Preferred Stock" of any Person means any preferred stock
issued by such Person (i) required (by the terms of the governing instruments or
at the option of the holder) to be mandatorily redeemed for cash at any time
prior to the Termination Date (by sinking fund or similar payments or otherwise)
or (ii) redeemable at the option of the holder thereof at any time prior to the
Termination Date.

        "Refunding Loan" means a new Loan made on the day on which an
outstanding Loan is maturing, the conversion of a Base Rate Borrowing to a
Euro-Dollar Borrowing, or the conversion of a Euro-Dollar Borrowing to a Base
Rate Borrowing, if and to the extent that the proceeds thereof are used for the
purpose of paying such maturing Loan or Loan being converted, excluding any
difference between the amount of such maturing Loan or Loan being converted and
any greater amount being borrowed on such day and actually either being made
available to the Borrower pursuant to Section 2.02(c) or Section 2.14 or
remitted to the Agent as provided in Section 2.12, in each case as contemplated
in Section 2.02(d).

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time, together with all
official rulings and interpretations issued thereunder.

8

--------------------------------------------------------------------------------




        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time, together with all
official rulings and interpretations issued thereunder.

        "Regulation X" means Regulation X of the Board of Governors of the
Federal Reserve System, as in effect from time to time, together with all
official rulings and interpretations issued thereunder.

        "Required Banks" means at any time Banks having aggregate Commitments
equal in amount to more than 50% of the Total Revolving Credit Commitment or, if
the Commitments are no longer in effect, Banks holding more than 50% of the
aggregate outstanding principal amount of the sum of (i) Syndicated Loans and
(ii) Money Market Loans.

        "Reserve Requirement" means, at any time, the maximum rate (expressed as
a percentage) at which reserves (including, without limitation, any marginal,
special, supplemental, or emergency reserves) are required to be maintained
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) by member banks of the Federal Reserve
System against "Eurocurrency liabilities" (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the Adjusted London Interbank Offered Rate is to
be determined, or (ii) any category of extensions of credit or other assets
which include Euro-Dollar Loans.

        "Significant Subsidiary" means any Subsidiary of the Borrower with
respect to which, as of the most recently completed Fiscal Quarter, either
(i) the Borrower and its other Subsidiaries' investments in and advances to the
Subsidiary exceed 10% of Total Assets, or (ii) the Borrower's and its other
Subsidiaries' proportionate share of Total Assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of Total Assets; provided, however,
that if there are two or more Subsidiaries with respect to which, as of the most
recently completed Fiscal Quarter, either (i) the the Borrower's and its other
Subsidiaries' investments in and advances to each such Subsidiary exceed 5% and
are less than 10% of Total Assets, but the aggregate of such investments in and
advances to such Subsidiaries exceeds 15% of Total Assets, or (ii) the
Borrower's and its other Subsidiaries' proportionate share of Total Assets
(after intercompany eliminations) of each such Subsidiary exceeds 5% and is less
than 10% of Total Assets, but the aggregate proportionate share of Total Assets
of such Subsidiaries exceeds 15% of Total Assets, then in either case, each such
Subsidiary shall constitute a Significant Subsidiary.

        "Stated Maturity Date" means, with respect to any Money Market Loan, the
Stated Maturity Date therefor specified by the Bank in the applicable Money
Market Quote.

        "Stockholders' Equity" means, at any time, the stockholders' equity of
the Borrower and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Borrower or any of its Consolidated Subsidiaries.
Stockholders' Equity generally would include, but not be limited to (i) the par
or stated value of all outstanding Capital Stock, (ii) capital surplus,
(iii) retained earnings, and (iv) various deductions such as (A) purchases of
treasury stock, (B) valuation allowances, (C) receivables due from an employee
stock ownership plan, (D) employee stock ownership plan debt guarantees, and
(E) translation adjustments for foreign currency transactions.

        "Subsidiary" means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

        "Syndicated Borrowing" shall have the meaning given to such term in the
definition of "Borrowing".

9

--------------------------------------------------------------------------------




        "Syndicated Loans" means Base Rate Loans or Euro-Dollar Loans made
pursuant to the terms and conditions set forth in Section 2.01.

        "Syndicated Loan Notes" means the promissory notes of the Borrower,
substantially in the form of Exhibit A-1, evidencing the obligation of the
Borrower to repay Syndicated Loans, together with all amendments,
consolidations, modifications, renewals and supplements thereto.

        "Termination Date" means May 28, 2009.

        "Third Parties" means all lessees, sublessees, licensees and other users
of the Properties, excluding those users of the Properties in the ordinary
course of the Borrower's business and on a temporary basis.

        "Transferee" has the meaning set forth in Section 9.07(d).

        "Total Assets" means the total assets of the Borrower and its
Consolidated Subsidiaries, determined as of the most recently completed Fiscal
Quarter in accordance with GAAP.

        "Total Revolving Credit Commitment" means a principal amount equal to
(a) $1,000,000,000 or (b) at such time as Exhibit J hereto is amended by the
entering into of one or more amendment agreements pursuant to Section 2.14
hereof, an amount equal to up to $2,000,000,000, as such amounts are reduced
from time to time in accordance with Section 2.08 or Section 2.09.

        "Unfunded Vested Liabilities" means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all vested
nonforfeitable benefits under such Plan exceeds (ii) the fair market value of
all Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plan, but only to the extent that such excess
represents a potential liability of a member of the Controlled Group to the PBGC
or the Plan under Title IV of ERISA.

        "Wholly Owned Subsidiary" means any Subsidiary all of the shares of
capital stock or other ownership interests of which (except directors'
qualifying shares) are at the time directly or indirectly owned by the Borrower.

        SECTION 1.02.    Accounting Terms and Determinations.    Unless
otherwise specified herein, all terms of an accounting character used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower's independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks unless with respect to any such change concurred in by the
Borrower's independent public accountants or required by GAAP, in determining
compliance with any of the provisions of this Agreement or any of the other Loan
Documents: (i) the Borrower shall have objected to determining such compliance
on such basis at the time of delivery of such financial statements, or (ii) the
Required Banks shall so object in writing within 30 days after the delivery of
such financial statements, in either of which events such calculations shall be
made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 5.01 hereof, shall mean the financial statements referred to in
Section 4.04).

        SECTION 1.03.    References.    Unless otherwise indicated, references
in this Agreement to "Articles", "Exhibits", "Schedules", "Sections" and other
Subdivisions are references to articles, exhibits, schedules, sections and other
subdivisions hereof.

10

--------------------------------------------------------------------------------




        SECTION 1.04.    Use of Defined Terms.    All terms defined in this
Agreement shall have the same defined meanings when used in any of the other
Loan Documents, unless otherwise defined therein or unless the context shall
require otherwise.

        SECTION 1.05.    Terminology.    All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and the plural
shall include the singular. Titles of Articles and Sections in this Agreement
are for convenience only, and neither limit nor amplify the provisions of this
Agreement.

        SECTION 1.06.    Time.    Except as otherwise expressly provided, all
dates and times of day specified herein shall refer to such dates and times at
New York, New York.

ARTICLE II
THE CREDITS

        SECTION 2.01.    Commitments to Lend.    Each Bank severally agrees, on
the terms and conditions set forth herein, to make Syndicated Loans in Dollars
to the Borrower from time to time before the Termination Date; provided that,
immediately after each such Syndicated Loan is made, (i) the aggregate principal
amount outstanding of all Syndicated Loans by such Bank shall not exceed the
amount of its Commitment and (ii) the aggregate principal amount of all
Syndicated Loans and Money Market Loans outstanding shall not exceed the Total
Revolving Credit Commitment. In the event that, at any time, any of the limits
set forth in (i) or (ii) of the immediately preceding sentence are exceeded, the
Borrower agrees to immediately make such payments and prepayments as shall be
necessary to comply with each such provision. Each Syndicated Borrowing under
this Section 2.01 shall be in an aggregate principal amount of (i) in the case
of Base Rate Loans, $1,000,000 or any larger multiple of $500,000, and (ii) in
the case of Euro-Dollar Loans, $5,000,000 or any larger multiple of $500,000,
except that any such Syndicated Borrowing, whether a Base Rate Borrowing or a
Euro-Dollar Borrowing, may be in the aggregate principal amount of the unused
Commitments. Each Syndicated Borrowing under this Section 2.01 shall be made
from the several Banks ratably in proportion to their respective Commitments.
Any Bank's Money Market Loans shall not reduce such Bank's Commitment, for
purposes of future Borrowings under this Section 2.01. Within the foregoing
limits, the Borrower may borrow under this Section 2.01, repay or, to the extent
permitted by Section 2.10, prepay Syndicated Loans and reborrow under this
Section 2.01 at any time before the Termination Date.

        SECTION 2.02.    Method of Borrowing.    (a) The Borrower shall give the
Agent notice (a "Notice of Borrowing"), which shall be substantially in the form
of Exhibit D-1, prior to 12:00 P.M. (Noon) on the same day for a Base Rate
Borrowing, and prior to 9:00 A.M. at least two (2) Business Days prior to each
Euro-Dollar Borrowing, specifying:

          (i)  the date of such Borrowing, which shall be a Business Day,

         (ii)  the aggregate principal amount of such Borrowing,

        (iii)  whether the Syndicated Loans comprising such Borrowing are to be
Base Rate Loans or Euro-Dollar Loans, and

        (iv)  in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

        (b)   Upon receipt of a Notice of Borrowing, the Agent shall promptly
notify each Bank of the contents thereof and of such Bank's ratable share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower.

        (c)   Not later than 2:00 P.M. on the date of each Syndicated Borrowing,
each Bank shall (except as provided in paragraph (d) of this Section) make
available its ratable share of such Syndicated Borrowing in Dollars immediately
available in New York, New York, to the Agent at its address

11

--------------------------------------------------------------------------------




referred to in Section 9.01. Unless any applicable condition specified in
Article III has not been satisfied or waived, the Agent will make the funds so
received from the Banks available to the Borrower at the Agent's aforesaid
address not later than 4:30 P.M. on the date of any relevant Syndicated
Borrowing. Unless the Agent receives notice from a Bank, at the Agent's address
referred to in or specified pursuant to Section 9.01, (i) in the case of a Base
Rate Borrowing, no later than 1:30 P.M. on the same day as such Base Rate
Borrowing and (ii) in the case of any other type of Syndicated Borrowing, no
later than 4:00 P.M. on the Business Day before the date of a Syndicated
Borrowing, stating that such Bank will not make a Loan in connection with such
Syndicated Borrowing, the Agent shall, in relation to the Banks, be entitled to
assume that such Bank will make a Loan in connection with such Syndicated
Borrowing and, in reliance on such assumption, the Agent may (but shall not be
obligated to) make available such Bank's ratable share of such Syndicated
Borrowing to the Borrower for the account of such Bank. If the Agent makes any
such Bank's ratable share of a Borrowing available to the Borrower, the Agent
shall promptly notify (which notice may be telephonic) the Borrower of the
identity of the Bank for whom such funds were advanced and the amount of such
advance. The Agent shall promptly notify (which notice may be telephonic) the
Borrower of the details of any notice received from any Bank stating that any
such Bank does not intend to make its ratable share of funds available in
connection with any relevant Borrowing. If the Agent makes such Bank's ratable
share available to the Borrower and such Bank does not in fact make its ratable
share of such Syndicated Borrowing available on such date, the Agent shall be
entitled to recover such Bank's ratable share from such Bank or the Borrower
(and for such purpose shall be entitled to charge such amount to any account of
the Borrower maintained with the Agent upon prior notice to the Borrower),
together with interest thereon for each day during the period from the date of
such Syndicated Borrowing until such sum shall be paid in full at a rate per
annum equal to the rate at which the Agent reasonably and in good faith
determines that it obtained (or could have obtained) overnight federal funds to
cover such amount for each such day during such period, provided that any such
payment by the Borrower of such Bank's ratable share and interest thereon shall
be without prejudice to any rights that the Borrower may have against such Bank.
If the Agent does not exercise its option to advance funds for the account of
such Bank, it shall forthwith notify the Borrower of such decision.

        (d)   If any Bank makes a new Syndicated Loan hereunder on a day on
which the Borrower is to repay all or any part of an outstanding Syndicated Loan
from such Bank, such Bank shall apply the proceeds of its new Syndicated Loan to
make such repayment as a Refunding Loan and only an amount equal to the
difference (if any) between the amount being borrowed and the amount of such
Refunding Loan shall be made available by such Bank to the Agent as provided in
paragraph (c) of this Section, or remitted by the Borrower to the Agent as
provided in Section 2.12, as the case may be.

        (e)   Notwithstanding anything to the contrary contained in this
Agreement, including, without limitation Section 2.01 and Section 2.03, no
Borrowing may be made if there shall have occurred a Default or an Event of
Default, which Default or Event of Default shall not have been cured or waived.

        (f)    In the event that a Notice of Borrowing fails to specify whether
the Syndicated Loans comprising such Syndicated Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, such Syndicated Loans shall be made as Base Rate
Loans. If the Borrower is otherwise entitled under this Agreement to repay any
Syndicated Loans maturing at the end of an Interest Period applicable thereto
with the proceeds of a new Syndicated Borrowing, and the Borrower fails to repay
such Syndicated Loans using its own moneys and fails to give a Notice of
Borrowing in connection with such new Syndicated Borrowing, a new Syndicated
Borrowing shall be deemed to be made on the date such Syndicated Loans mature in
an amount equal to the principal amount of the Syndicated Loans so maturing, and
the Syndicated Loans comprising such new Syndicated Borrowing shall be Base Rate
Loans.

12

--------------------------------------------------------------------------------




        (g)   Notwithstanding anything to the contrary contained herein,
including, without limitation, Section 2.01 and Section 2.03, there shall not be
more than ten (10) Euro-Dollar Borrowings and/or Money Market Borrowings
outstanding at any given time.

        SECTION 2.03.    Money Market Loans.    (a) In addition to making
Syndicated Borrowings, the Borrower may, as set forth in this Section 2.03,
request the Banks to make offers to make Money Market Borrowings available to
the Borrower in Dollars. The Banks may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section 2.03, provided that:

          (i)  there may be no more than ten (10) Euro-Dollar Borrowings and/or
Money Market Borrowings outstanding at any given time; and

         (ii)  the aggregate principal amount of all Money Market Loans,
together with the aggregate principal amount of all Syndicated Loans, at any one
time outstanding shall not exceed the Total Revolving Credit Commitment at such
time.

        (b)   When the Borrower wishes to request offers to make Money Market
Loans, it shall give the Agent (which shall promptly notify the Banks) notice
substantially in the form of Exhibit G hereto (a "Money Market Quote Request")
so as to be received no later than 12:00 P.M. (Noon) at least one (1) Business
Day prior to the date of the Money Market Borrowing proposed therein, or such
other time and date as the Borrower and the Agent, with the consent of the
Required Banks, may agree, specifying:

          (i)  the proposed date of such Money Market Borrowing, which shall be
a Business Day (the "Borrowing Date");

         (ii)  the maturity date (or dates) (each a "Stated Maturity Date") for
repayment of each Money Market Loan to be made as part of such Money Market
Borrowing (which Stated Maturity Date shall be that date occurring from one
(1) day to 270 days from the date of such Money Market Borrowing); provided,
that the Stated Maturity Date for any Money Market Loan may not extend beyond
the Termination Date (as in effect on the date of such Money Market Quote
Request); and

        (iii)  the aggregate amount of principal to be received by the Borrower
as a result of such Money Market Borrowing, which shall be at least $1,000,000,
and in larger integral multiples of $500,000, but shall not cause the limits
specified in Section 2.03(a) to be violated.

The Borrower may request offers to make Money Market Loans having up to three
(3) different Stated Maturity Dates in a single Money Market Quote Request;
provided, that the request for each separate Stated Maturity Date shall be
deemed to be a separate Money Market Quote Request for a separate Money Market
Borrowing.

        (c)   (i) Each Bank may, but shall have no obligation to, submit a
response containing an offer to make a Money Market Loan substantially in the
form of Exhibit H hereto (a "Money Market Quote") in response to any Money
Market Quote Request; provided, that, if the Borrower's request under
Section 2.03(b) specified more than one (1) Stated Maturity Date, such Bank may,
but shall have no obligation to, make a single submission containing a separate
offer for each such Stated Maturity Date, and each such separate offer shall be
deemed to be a separate Money Market Quote. Each Money Market Quote must be
submitted to the Agent not later than 10:30 A.M. on the Borrowing Date; provided
that any Money Market Quote submitted by JPMorgan Chase Bank may be submitted,
and may only be submitted, if JPMorgan Chase Bank notifies the Borrower of the
terms of the offer contained therein not later than 15 minutes prior to the time
that the other Banks must have submitted their respective Money Market Quotes.
Subject to Section 6.01, any Money Market Quote so made shall be irrevocable
except with the written consent of the Agent given on the instructions of the
Borrower.

13

--------------------------------------------------------------------------------





         (ii)  Each Money Market Quote shall specify:

        (A)  the proposed Borrowing Date and Stated Maturity Date therefor;

        (B)  the principal amounts of the Money Market Loan which the quoting
Bank is willing to make for the applicable Money Market Quote, which principal
amounts (x) may be greater than or less than the Commitment of the quoting Bank,
(y) shall be at least $1,000,000 or a larger integral multiple of $500,000, and
(z) may not exceed the principal amount of the Money Market Borrowing for which
offers were requested;

        (C)  the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) offered for each such Money Market Loan, (such
amounts being hereinafter referred to as the "Money Market Rate"); and

        (D)  the identity of the quoting Bank.

        Unless otherwise agreed by the Agent and the Borrower, no Money Market
Quote shall contain qualifying, conditional or similar language or propose terms
other than or in addition to those set forth in the applicable Money Market
Quote Request (other than setting forth the maximum principal amounts of the
Money Market Loan which the quoting Bank is willing to make for the applicable
Interest Period) and, in particular, no Money Market Quote may be conditioned
upon acceptance by the Borrower of all (or some specified minimum) of the
principal amount of the Money Market Loan for which such Money Market Quote is
being made.

        (d)   The Agent shall as promptly as practicable after the Money Market
Quote is submitted, but in any event not later than 11:30 A.M. on the Borrowing
Date, notify the Borrower of the terms (i) of any Money Market Quote submitted
by a Bank that is in accordance with Section 2.03(c) and (ii) of any Money
Market Quote that amends, modifies or is otherwise inconsistent with a previous
Money Market Quote submitted by such Bank with respect to the same Money Market
Quote Request. Any such subsequent Money Market Quote shall be disregarded by
the Agent unless such subsequent Money Market Quote is submitted solely to
correct a manifest error in such former Money Market Quote. The Agent's notice
to the Borrower shall specify (A) the aggregate principal amounts of the Money
Market Borrowing for which Money Market Quotes have been received and (B) the
respective principal amounts and Money Market Rates so offered by each Bank
(identifying the Bank that made each Money Market Quote).

        (e)   Not later than 12:30 P.M. on the Borrowing Date, the Borrower
shall notify the Agent of its acceptance or nonacceptance of the Money Market
Quotes so notified to it pursuant to Section 2.03(d) (and the failure of the
Borrower to give such notice by such time shall constitute nonacceptance) and
the Agent shall promptly notify each affected Bank. In the case of acceptance,
such notice shall specify the aggregate principal amount of Money Market Quotes
for each Stated Maturity Date that are accepted. The Borrower may accept any
Money Market Quote in whole or in part; provided that:

          (i)  the aggregate principal amount of each Money Market Borrowing may
not exceed the applicable amount set forth in the related Money Market Quote
Request;

         (ii)  the aggregate principal amount of each Money Market Loan
comprising a Money Market Borrowing shall be at least $1,000,000 and in larger
multiples of $500,000, but shall not cause the limits specified in
Section 2.03(a) to be violated;

        (iii)  acceptance of Money Market Quotes may only be made in ascending
order of Money Market Rates, beginning with the lowest rate so offered; and

        (iv)  the Borrower may not accept any Money Market Quote where the Agent
has advised the Borrower that such Money Market Quote fails to comply with
Section 2.03(c)(ii) or otherwise fails to comply with the requirements of this
Agreement (including without limitation, Section 2.03(a)).

14

--------------------------------------------------------------------------------






If Money Market Quotes are made by two (2) or more Banks with the same Money
Market Rates for a greater aggregate principal amount than the amount in respect
of which Money Market Quotes are accepted for the related Stated Maturity Date
(after taking into account the acceptance of all Money Market Quotes with lower
Money Market Rates, if any, offered by any Bank for such related Stated Maturity
Date), then the principal amount of Money Market Loans in respect of which such
Money Market Quotes are accepted shall be allocated by the Borrower among such
Banks as nearly as possible in proportion to the aggregate principal amount of
such Money Market Quotes. Determinations by the Borrower of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.

        (f)    Any Bank whose Money Market Quote has been accepted shall, not
later than 1:30 P.M. on the Borrowing Date, make the appropriate amount of such
Money Market Loan available to the Agent at its address referred to in
Section 9.01 in immediately available funds. The amount so received by the Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower on such date by depositing the same, in immediately available
funds, not later than 4:30 P.M., in an account of the Borrower maintained with
JPMorgan Chase Bank.

        SECTION 2.04.    Evidence of Indebtedness; Notes.    (a) Each Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Bank resulting from each Loan made by
such Bank, including the amounts of principal and interest payable and paid to
such Bank from time to time hereunder.

        (b)   The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the type thereof and, in the case of a
Euro-Dollar Loan, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder and (iii) the amount of any sum received by the
Agent hereunder for the accounts of the Banks and each Bank's share thereof.

        (c)   The entries made in the accounts maintained pursuant to
paragraph (a) and (b) of this Section shall be rebuttable presumptive evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Bank or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

        (d)   Any Bank may request (i) that Syndicated Loans made by it be
evidenced by a single Syndicated Loan Note payable to the order of such Bank for
the account of its Lending Office in an amount equal to the original principal
amount of such Bank's Commitment and (ii) that Money Market Loans made by it be
evidenced by a single Money Market Loan Note payable to the order of such Bank
for the account of its Lending Office in an amount equal to the original
principal amount of the aggregate Commitments. In such event, the Borrower shall
prepare, execute and deliver to the Agent a Syndicated Loan Note and a Money
Market Loan Note payable to the order of such Bank.

        (e)   Upon receipt of any Bank's Notes, the Agent shall deliver such
Notes to such Bank. Each Bank shall record, and prior to any transfer of its
Notes shall endorse on the schedules forming a part thereof appropriate
notations to evidence, the date, amount and maturity of, and effective interest
rate for, each Loan made by it, the date and amount of each payment of principal
made by the Borrower with respect thereto, and such schedules of each such
Bank's Notes shall constitute rebuttable presumptive evidence of the respective
principal amounts owing and unpaid on such Bank's Notes; provided, that the
failure of any Bank to make any such recordation or endorsement shall not affect
the obligation of the Borrower hereunder or under the Notes or the ability of
any Bank to assign its Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Notes and to attach to and make a part of any Note a
continuation of any such schedule as and when required. In order to verify the
Loans outstanding from time to time, at the request of the Borrower, the Agent
shall furnish the Borrower with its records of transactions under this
Agreement, in reasonable detail.

15

--------------------------------------------------------------------------------




        SECTION 2.05.    Maturity of Loans.    (a) Each Syndicated Loan included
in any Syndicated Borrowing shall mature, and the principal amount thereof shall
be due and payable, on the last day of the Interest Period (if any) applicable
to such Borrowing. The Borrower hereby unconditionally promises to pay to the
Agent for the account of each Lender the principal of each Syndicated Loan at
the maturity thereof.

        (b)   Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable, upon
the Stated Maturity Date therefor. The Borrower hereby unconditionally promises
to pay to the Agent for the account of each Lender the principal of each Money
Market Loan at the maturity thereof.

        (c)   Notwithstanding the foregoing, the outstanding principal amount of
the Loans, if any, together with all accrued but unpaid interest thereon, if
any, shall be due and payable on the Termination Date.

        SECTION 2.06.    Interest Rates.    (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the Base
Rate for such date plus the Applicable Margin. Such interest shall be payable
quarterly in arrears on the last business day of each March, June, September and
December, commencing on June 30, 2004, until the Termination Date.

        (b)   Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin plus the applicable Adjusted
London Interbank Offered Rate for such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

        (c)   Each Money Market Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Money Market Loan is
made until it becomes due, at a rate per annum, equal to the applicable Money
Market Rate set forth in the relevant Money Market Quote. Such interest shall be
payable on the Stated Maturity Date thereof, and, if the Stated Maturity Date
occurs more than three months after the date of the relevant Money Market Loan,
at intervals of three months after the first day thereof.

        (d)   In the event of default in payment of any principal on the Loans,
interest on the overdue principal amount (and, to the extent permitted by
applicable law, all accrued interest thereon) shall automatically and without
notice bear interest at the Default Rate.

        SECTION 2.07.    Fees; Calculations.    (a) The Borrower shall pay to
the Agent for the ratable account of each Bank a facility fee (the "Facility
Fee") on the Total Revolving Credit Commitment in effect for any relevant
period, irrespective of usage, as follows: (i) if the Borrower's ratio of
Consolidated Funded Debt to Consolidated Total Tangible Capital is equal to or
less than 0.25 to 1.0, 0.055%, (ii) if the Borrower's ratio of Consolidated
Funded Debt to Consolidated Total Tangible Capital is greater than 0.25 to 1.0
but less than or equal to 0.35 to 1.0, 0.060%, (iii) if the Borrower's ratio of
Consolidated Funded Debt to Consolidated Total Tangible Capital is greater than
0.35 to 1.0 but less than or equal to 0.45 to 1.0, 0.075%, and (iv) if the
Borrower's ratio of Consolidated Funded Debt to Consolidated Total Tangible
Capital is greater than 0.45 to 1.0, 0.095%. The Facility Fee shall accrue at
all times from and including the Closing Date to but excluding the Termination
Date and shall be payable, in arrears, on each March 31, June 30, September 30
and December 31 and on the Termination Date.

        (b)   On any day on which the aggregate outstanding principal amount of
all Loans (including the Syndicated Loans and Money Market Loans), collectively,
exceeds fifty percent (50%) of the Total Revolving Credit Commitment, the
Borrower shall pay to the Agent for the ratable account of each Bank a
utilization fee (the "Utilization Fee") of 0.05% on the aggregate outstanding
amount of the Syndicated Loans. The Utilization Fee shall accrue on each day
that the aggregate outstanding

16

--------------------------------------------------------------------------------




principal amount of the Loans exceeds fifty percent (50%) of the Total Revolving
Credit Commitment from and including the Closing Date to and including the
Termination Date and shall be payable, in arrears, on the last Business Day of
each March, June, September and December, and on the Termination Date,
commencing on June 30, 2004.

        (c)   In determining the amounts to be paid by the Borrower pursuant to
Sections 2.06(b) and 2.07(a), the Borrower and the Banks shall refer to the
Borrower's most recent financial statements delivered to the Banks pursuant to
Section 5.01(a) (together with the Compliance Certificate delivered in
connection therewith, the "Audited Statements") and Section 5.01(b) (together
with the Compliance Certificate delivered in connection therewith, the
"Unaudited Statements"); provided, that, should the Borrower fail to deliver any
relevant Audited Statements or Unaudited Statements by a Performance Pricing
Determination Date (as hereinafter defined), then, until such Audited Statement
or Unaudited Statements shall be delivered, the Applicable Margin and the
Facility Fee shall for all purposes of Sections 2.06(b) and 2.07(a) be deemed to
be those corresponding to the Pricing Category next higher than that indicated
by the Audited Statements or Unaudited Statements most recently delivered prior
to such Performance Pricing Determination Date. All determinations hereunder
shall be made by the Agent unless the Required Banks shall object to any such
determination.

        (d)   The Borrower shall pay to the Agent, for the account and sole
benefit of the Agent, such fees and other amounts at such times as have been
agreed by the Agent and the Borrower.

        SECTION 2.08.    Optional Termination or Reduction of
Commitments.    The Borrower may, upon at least three (3) Business Days' notice
to the Agent (which notice the Agent shall promptly forward to the Banks),
terminate at any time, or proportionately reduce the Commitments from time to
time by an aggregate amount of at least $5,000,000, or any larger multiple of
$1,000,000. If the Commitments are terminated in their entirety, all accrued
fees (as provided under Section 2.07) shall be due and payable on the effective
date of such termination.

        SECTION 2.09.    Termination of Commitments.    The Commitments shall
terminate on (i) the Termination Date or (ii) upon any earlier date specified in
any notice of termination sent by the Agent (acting at the direction of the
Required Banks) to the Borrower following a Change in Control, and upon any such
termination, the Loans (together with accrued interest thereon and fees payable
with respect thereto) then outstanding shall be due and payable on such date.

        SECTION 2.10.    Optional Prepayments.    (a) The Borrower may, upon
notice to the Agent (which notice the Agent shall promptly forward to the Banks)
and payment to the Agent, for the ratable benefit of the Banks, of any amounts
required by Section 8.05, prepay any Base Rate Borrowing (to the extent not
precluded by Section 2.10(b)) in whole or in part at any time, in a minimum
amount of at least $500,000, or any larger multiple of $500,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such relevant Borrowing.

        (b)   Subject to any and all payments required pursuant to the
provisions of Article VIII hereof, the Borrower may prepay all or any portion of
the principal amount of any Money Market Loan or Euro-Dollar Loan prior to the
Stated Maturity Date or the end of the relevant Interest Period, respectively,
applicable to such Loan, in a minimum amount of at least $500,000 or any larger
multiple of $500,000.

        (c)   Upon receipt of a notice of prepayment pursuant to this
Section 2.10, the Agent shall promptly notify each Bank of the contents thereof
and of such Bank's ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

        SECTION 2.11.    Mandatory Prepayment.    On each date on which the
Commitments are reduced pursuant to Section 2.08, the Borrower shall repay or
prepay such principal amount of the outstanding Loans (together with interest
accrued thereon), as may be necessary so that after such payment the

17

--------------------------------------------------------------------------------




aggregate unpaid principal amount of the Loans does not exceed the amount of the
Total Revolving Credit Commitment, as then reduced.

        SECTION 2.12.    General Provisions as to Payments.    (a) The Borrower
shall make each payment of principal of, and interest on, the Loans and of fees
hereunder, not later than 1:00 P.M. on the date when due, without offset, in
federal funds or other funds immediately available in New York, New York, to the
Agent at its address referred to in Section 9.01. The Agent will promptly
distribute to each Bank (and, following the occurrence and during the
continuance of an Event of Default, for application by such Bank against amounts
owing to such Bank by the Borrower in such order as such Bank shall elect) its
ratable share of each such payment received by the Agent for the account of the
Banks; provided, that, should the Agent actually receive any relevant payment
from the Borrower prior to 1:00 P.M. on the date when due, the Agent shall
initiate the distribution process (by wire or otherwise) to such Bank of each
such Bank's ratable portion of any payment received by the Agent prior to
5:00 P.M.

        (b)   Whenever any payment of principal of, or interest on, the Base
Rate Loans or Money Market Loans shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. Whenever any payment of principal of or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the next preceding Business Day.

        (c)   All payments of principal, interest and fees and all other amounts
to be made by the Borrower pursuant to this Agreement with respect to any Loan
or fee relating thereto shall be paid without deduction for, and free from, any
tax, imposts, levies, duties, deductions, or withholdings of any nature now or
at anytime hereafter imposed by any governmental authority or by any taxing
authority thereof or therein excluding in the case of each Bank, taxes imposed
on or measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank (as the case may be) is organized
or any political subdivision thereof and, in the case of each Bank, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Bank's applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, imposts, levies, duties, deductions or withholdings of
any nature being "Taxes"). In the event that the Borrower is required by
applicable law to make any such withholding or deduction of Taxes with respect
to any Loan or fee or other amount, the Borrower shall pay such deduction or
withholding to the applicable taxing authority, shall promptly furnish to any
Bank in respect of which such deduction or withholding is made all receipts and
other documents evidencing such payment and shall pay to such Bank additional
amounts as may be necessary in order that the amount received by such Bank after
the required withholding or other payment shall equal the amount such Bank would
have received had no such withholding or other payment been made. If no
withholding or deduction of Taxes shall be payable in respect to any Loan or fee
relating thereto, the Borrower shall furnish to any Bank, at such Bank's
request, a certificate from each applicable taxing authority or an opinion of
counsel acceptable to such Bank, in either case stating that such payments are
exempt from or not subject to withholding or deduction of Taxes. If the Borrower
fails to provide such original or certified copy of a receipt evidencing payment
of Taxes or certificate(s) or opinion of counsel of exemption, the Borrower
hereby agrees to compensate such Bank for, and indemnify it with respect to, the
tax consequences of the Borrower's failure to provide evidence of tax payments
or tax exemption.

        Each Bank agrees, as soon as practicable after receipt by it of a
request by the Borrower to do so, to file all appropriate forms and take other
appropriate action to obtain a certificate or other appropriate document from
the appropriate governmental authority in the jurisdiction imposing the relevant
taxes, establishing that it is entitled to receive payments of principal and
interest under this Agreement and the Notes without deduction and free from
withholding of any Taxes imposed by such jurisdiction; provided, that, if it is
unable, for any reason, to establish such exemption, or to file such

18

--------------------------------------------------------------------------------




forms and, in any event, during such period of time as such request for
exemption is pending, the Borrower shall nonetheless remain obligated under the
terms of the immediately preceding paragraph.

        In the event any Bank receives a refund of any Taxes paid by the
Borrower pursuant to this Section 2.12(c), it will pay to the Borrower the
amount of such refund promptly upon receipt thereof; provided, however, if at
any time thereafter it is required to return such refund, the Borrower shall
promptly repay to it the amount of such refund.

        Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and the Banks
contained in this Section 2.12(c) shall be applicable with respect to any
Participant, Assignee or other Transferee, and any calculations required by such
provisions (i) shall be made based upon the circumstances of such Participant,
Assignee or other Transferee, and (ii) constitute a continuing agreement and
shall survive the termination of this Agreement and the payment in full or
cancellation of the Notes.

        SECTION 2.13.    Computation of Interest and Fees.    Interest on the
Loans shall be computed on the basis of a year of 365/366 days, as to Base Rate
Loans, and 360 days, as to Euro-Dollar Loans and Money Market Loans, in each
case for the actual number of days elapsed, calculated as to each Interest
Period or Stated Maturity Date, as applicable, from and including the first day
thereof to but excluding the last day thereof. Facility Fees and any other fees
payable hereunder from time to time shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

        SECTION 2.14.    Increase in Total Revolving Credit
Commitment.    (a) The Borrower, the Agent and any Bank or any other Person
qualifying as an Assignee but for the absence of an assignment, or any
combination of such Banks and such Persons (collectively, "New Banks"), may (in
their sole discretion) enter into one or more amendment agreements substantially
in the form of Exhibit I attached hereto and incorporated herein by reference
without further approval of the Banks (or any other New Bank) pursuant to which
each New Bank agrees to incur or increase, as the case may be, its Commitment so
as to make available to the Borrower, subject to all conditions herein set
forth, Loans in the maximum aggregate amount (for all New Banks) of up to
$1,000,000,000 thereby increasing the Total Revolving Credit Commitment to up to
$2,000,000,000; provided that

          (i)  there shall not then have occurred and be continuing any Event of
Default;

         (ii)  each such increase shall be in an amount at least equal to
$50,000,000 or an integral multiple of $10,000,000 in excess thereof; and

        (iii)  the Borrower shall execute and deliver to the Agent (A) board
resolutions of the Borrower certified by its secretary or assistant secretary
approving and adopting such Syndicated Loan Notes and Money Market Loan Notes
and authorizing the execution and delivery thereof, and (B) the legal opinion of
either the general counsel of the Borrower or special counsel to the Borrower as
to the due authorization, execution and delivery of any Syndicated Loan Notes
and Money Market Loan Notes requested by the New Banks, the enforceability
thereof and no conflict thereof with the articles of incorporation, bylaws and
material agreements of the Borrower, all in form and substance substantially
similar to such opinions delivered in satisfaction of Section 3.01.

        (b)   Upon the execution, delivery and acceptance of the documents
required by this Section 2.14, each New Bank shall have all of the rights and
obligations of a Bank under this Agreement. The Agent shall provide the Banks
with notice of the revised Total Revolving Credit Commitment and the Commitment
of each Bank, including the New Banks.

        (c)   If at the time any increase in the Commitments pursuant to this
Section any Syndicated Loans shall be outstanding, the Borrower will prepay and
reborrow such Syndicated Loans in order that each Lender's outstanding
Syndicated Loans will be in proportion to its pro rata share of the Commitments.

19

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND BORROWINGS

        SECTION 3.01.    Conditions to First Borrowing.    The obligation of
each Bank to make Syndicated Loans hereunder is subject to the receipt by the
Agent, on or prior to the Closing Date, of the following:

        (a)   from each of the parties hereto of a duly executed counterpart of
this Agreement signed by such party;

        (b)   an opinion letter (together with any opinions of local counsel
relied on therein) of Dominic Mazzone, Esq., counsel to the Borrower,
substantially in the form of Exhibit B, dated as of the Closing Date, and
covering such additional matters relating to the transactions contemplated
hereby as the Agent or any Bank may reasonably request;

        (c)   a certificate (the "Closing Certificate") substantially in the
form of Exhibit F, dated as of the Closing Date, signed by a principal financial
officer of the Borrower, to the effect that (i) no Default has occurred and is
continuing on the Closing Date and (ii) the representations and warranties of
the Borrower contained in Article IV are true on and as of the Closing Date;

        (d)   all documents which the Agent or any Bank may reasonably request
relating to the existence of the Borrower, the corporate authority for and the
validity of this Agreement, the Notes, and the other Loan Documents and any
other matters relevant hereto or thereto, all in form and substance reasonably
satisfactory to the Agent, including, without limitation, a certificate of
incumbency of the Borrower, signed by the Secretary or an Assistant Secretary of
the Borrower, certifying as to the names, true signatures and incumbency of the
officer or officers, respectively, of the Borrower authorized to execute and
deliver the Loan Documents, and certified copies of the following items, for the
Borrower: (i) Certificate/Articles of Incorporation, (ii) Bylaws, (iii) a
certificate of the Secretary of State of the state of incorporation as to the
good standing of the Borrower as a corporation in that state, and (iv) the
action taken by the Board of Directors authorizing the execution, delivery and
performance of this Agreement, the Notes, and the other Loan Documents;

        (e)   evidence reasonably satisfactory to the Agent that the Borrower
has in force and effect insurance satisfying the requirements of Section 5.09;

        (f)    letter agreement whereby the Borrower's Credit Agreement dated as
of September 17, 1999, is terminated and evidence of payment of all amounts
outstanding thereunder; and

        (g)   such other certificates or documents as the Agent or any Bank may
reasonably request.

        SECTION 3.02.    Conditions to All Borrowings.    The obligation of each
Bank to make a Syndicated Loan on the occasion of each Syndicated Borrowing
(including any Syndicated Borrowing made on the Closing Date), other than a
Borrowing which consists solely of a Refunding Loan, is subject to the
satisfaction of the following conditions:

        (a)   receipt by the Agent of a Notice of Borrowing;

        (b)   the fact that, immediately before and after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing;

        (c)   the fact that the representations and warranties of the Borrower
contained in Article IV-A of this Agreement (other than the representation and
warranty found in Section 4.04(b)) shall be true on and as of the date of such
Borrowing;

        (d)   the fact that, immediately after such Borrowing, the aggregate
outstanding principal amount of the Syndicated Loans of each Bank will not
exceed the amount of its Commitment; and

20

--------------------------------------------------------------------------------




        (e)   the fact that, immediately after such Borrowing, the sum of
(i) the aggregate outstanding principal amount of the Syndicated Loans, and
(ii) the aggregate outstanding principal amount of the Money Market Loans will
not exceed the Total Revolving Credit Commitment.

Each Borrowing (whether a Syndicated Borrowing or a Money Market Borrowing)
hereunder shall be deemed to be a representation and warranty by the Borrower on
the date of such Borrowing as to the truth and accuracy of the facts specified
in paragraphs (b), (c), (d), and (e) of this Section (except to the extent they
relate to a particular date only, each Borrowing shall be deemed to be a
representation and warranty as to their truth and accuracy only as of such
date).

ARTICLE IV-A
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

        The Borrower represents and warrants that:

        SECTION 4.01.    Corporate Existence and Power.    The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, is duly qualified to transact business
in every jurisdiction where the failure to so qualify would reasonably be
expected to have or cause a Material Adverse Effect, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
possess any such licenses, authorizations, consents, or approvals would not
reasonably be expected to have or cause a Material Adverse Effect.

        SECTION 4.02.    Corporate and Governmental Authorization; No
Contravention.    The execution, delivery and performance by the Borrower of
this Agreement, the Notes and the other Loan Documents (i) are within the
Borrower's corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) require no action by or in respect of or filing with,
any governmental body, agency or official, (iv) do not contravene, or constitute
a default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of the Borrower or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or any of its Significant Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Significant Subsidiaries.

        SECTION 4.03.    Binding Effect.    This Agreement constitutes a valid
and binding agreement of the Borrower enforceable in accordance with its terms,
and the Notes and the other Loan Documents, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower enforceable in accordance with their respective terms, provided
that the enforceability hereof and thereof is subject in each case to general
principles of equity and the bankruptcy, insolvency and similar laws affecting
the enforcement of creditors' rights generally.

        SECTION 4.04.    Financial Information.    (a) The consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of February 1, 2004
and the related consolidated statements of income, stockholders' equity and cash
flows for the Fiscal Year then ended, reported on by KPMG LLP, copies of which
have been delivered to each of the Banks, fairly present, in conformity with
GAAP, the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such period.

        (b)   Since February 1, 2004, there has been no event, act, condition or
occurrence having a Material Adverse Effect.

        SECTION 4.05.    No Litigation.    There is no action, suit or
proceeding pending, or to the knowledge of the Borrower threatened, against or
affecting the Borrower or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official which would reasonably be expected
to have or cause a Material Adverse Effect.

21

--------------------------------------------------------------------------------




        SECTION 4.06.    Compliance with ERISA.    (a) The Borrower and each
member of the Controlled Group have fulfilled their obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and
are in compliance in all material respects with the presently applicable
provisions of ERISA and the Code, and have not incurred any liability to the
PBGC or a Plan under Title IV of ERISA.

        (b)   Neither the Borrower nor, to the best of the Borrower's knowledge
and belief, any member of the Controlled Group is or ever has been obligated to
contribute to any Multiemployer Plan.

        SECTION 4.07.    Compliance with Laws; Payment of Taxes.    The Borrower
and its Subsidiaries are in compliance with all applicable laws, regulations and
similar requirements of governmental authorities, except where (i) such
compliance is being contested in good faith through appropriate proceedings or
(ii) the failure to be in compliance would not reasonably be expected to have or
cause a Material Adverse Effect. There have been filed on behalf of the Borrower
and its Subsidiaries all federal, state and local income, excise, property and
other tax returns which are required to be filed by them and all taxes shown due
and owing by such returns have been paid. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate. United
States federal income tax returns of the Borrower and its Subsidiaries have been
examined and closed through the Fiscal Year ended January 30, 2000.

        SECTION 4.08.    Significant Subsidiaries.    Each of the Borrower's
Significant Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation, is duly
qualified to transact business in every jurisdiction where the failure to
qualify would reasonably be expected to have or cause a Material Adverse Effect,
and has all corporate powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business substantially as now
conducted, except where the failure to possess any such licenses,
authorizations, consents or approvals would not reasonably be expected to have
or cause a Material Adverse Effect. The Borrower has no Significant Subsidiaries
except for those Significant Subsidiaries listed on Schedule 4.08 (as
supplemented in writing from time to time by the Borrower), which accurately
sets forth each such Subsidiary's complete name and jurisdiction of
incorporation.

        SECTION 4.09.    Investment Company Act.    Neither the Borrower nor any
of its Subsidiaries is an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

        SECTION 4.10.    Public Utility Holding Company Act.    Neither the
Borrower nor any of its Subsidiaries is a "holding company", or a "subsidiary
company" of a "holding company", or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company", as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

        SECTION 4.11.    Ownership of Property; Liens.    Each of the Borrower
and each of the Significant Subsidiaries of the Borrower has title to its
properties sufficient for the conduct of its business, and none of such property
is subject to any Lien except as permitted in Section 5.04.

        SECTION 4.12.    No Default.    Neither the Borrower nor any of the
Consolidated Subsidiaries of the Borrower is in default under or with respect to
any agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound which could reasonably be expected to have or
cause a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

        SECTION 4.13.    Full Disclosure.    All written information heretofore
furnished by the Borrower to the Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Agent or any
Bank will be, true and correct in all material respects or based on what the
Borrower in good faith believes to be reasonable estimates on the date as of
which such information is stated or certified.

22

--------------------------------------------------------------------------------




        SECTION 4.14.    Environmental Matters.    (a) Neither the Borrower nor
any Subsidiary is subject to any Environmental Liability which could have or
cause a Material Adverse Effect and neither the Borrower nor any Subsidiary has
been designated as a potentially responsible party under CERCLA or under any
state statute similar to CERCLA. None of the Properties has been identified on
any current or proposed (i) National Priorities List under 40 C.F.R. § 300,
(ii) CERCLIS list or (iii) any list arising from a state statute similar to
CERCLA.

        (b)   No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Borrower, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, managed, or otherwise handled in minimal amounts
in the ordinary course of business in compliance with all applicable
Environmental Requirements.

        (c)   The Borrower, and each of its Subsidiaries and Affiliates, (i) has
procured all Environmental Authorizations necessary for the conduct of its
business, and (ii) is in compliance with all Environmental Requirements in
connection with the operation of the Properties and the Borrower's, and each of
its Subsidiary's and Affiliate's, respective businesses, in each case set forth
in either of clause (i) or (ii) where the failure to procure or non-compliance
with which would reasonably be expected to have or cause a Material Adverse
Effect.

        SECTION 4.15.    Capital Stock.    All Capital Stock, debentures, bonds,
notes and all other securities of the Borrower and its Subsidiaries presently
issued and outstanding are validly and properly issued in accordance with all
applicable laws, including, but not limited to, the "Blue Sky" laws of all
applicable states and the federal securities laws, except where the failure to
have complied with such laws would not reasonably be expected to have or cause a
Material Adverse Effect. The issued shares of Capital Stock of the Borrower's
Wholly Owned Subsidiaries which are Significant Subsidiaries are owned by the
Borrower free and clear of any Lien or adverse claim. At least a majority of the
issued shares of capital stock of each of the Borrower's other Significant
Subsidiaries (other than Wholly Owned Subsidiaries which are Significant
Subsidiaries) is owned by the Borrower free and clear of any Lien or adverse
claim.

        SECTION 4.16.    Margin Stock.    Neither the Borrower nor any of its
Subsidiaries is engaged principally or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Loan will be used for any purpose, including, without
limitation, to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, which violates, or
which is inconsistent with, the provisions of Regulation U or Regulation X.

        SECTION 4.17.    Solvency.    After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
the Borrower will not be "insolvent," within the meaning of such term as used in
O.C.G.A. § 18-2-22 or as defined in §101 of Title 11 of the United States Code
or Section 2 of the Uniform Fraudulent Transfer Act, or any other applicable
state law pertaining to fraudulent transfers, as each may be amended from time
to time, or be unable to pay its debts generally as such debts become due, or
have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

23

--------------------------------------------------------------------------------




ARTICLE IV-B
REPRESENTATIONS AND WARRANTIES OF THE BANKS AND THE AGENT

        The Agent and each Bank severally represents and warrants on behalf of
itself, but not on behalf of any other Person, that:

        SECTION 4.18.    Agent and Bank Corporate Existence and Power.    It is,
respectively, a banking association or corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all corporate powers and all material governmental
licenses, authorizations and approvals required to perform its obligations
hereunder.

        SECTION 4.19.    Agent and Bank Binding Effect.    This Agreement
constitutes a valid and binding agreement of it enforceable against it in
accordance with its terms, provided that the enforceability hereof is subject in
each case to general principles of equity and to bankruptcy, insolvency and
similar laws affecting the enforcement of creditors' rights generally.

ARTICLE V
COVENANTS

        The Borrower agrees that, so long as any Bank has any Commitment
hereunder or any amount payable hereunder or under any Note remains unpaid:

        SECTION 5.01.    Information.    The Borrower will deliver:

        (a)   to the Agent, as soon as available and in any event within 90 days
after the end of each Fiscal Year, a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders' equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous fiscal year, all certified by KPMG LLP or other independent
public accountants of nationally recognized standing, with such certification to
be free of material exceptions and qualifications not reasonably acceptable to
the Required Banks, except as permitted by Section 1.02;

        (b)   to the Agent, as soon as available and in any event within 45 days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal
Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related statement of
income and statement of cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
(Fiscal Year only in the case of balance sheets) and the corresponding portion
of the previous Fiscal Year, all certified (subject to the absence of footnotes
and to normal year-end audit adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer or the chief accounting officer
of the Borrower;

        (c)   to the Agent, simultaneously with the delivery of each set of
financial statements referred to in paragraphs (a) and (b) above, a certificate,
substantially in the form of Exhibit E (a "Compliance Certificate"), of the
chief financial officer, the treasurer or the chief accounting officer of the
Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Sections 5.03 and 5.14 on the date of such financial statements and (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

        (d)   to the Agent, within five (5) Business Days after any of the chief
executive, chief financial, chief operating, chief legal or chief accounting
officer of the Borrower becomes aware of the occurrence of any Default, a
certificate of the chief financial officer or the chief accounting officer of

24

--------------------------------------------------------------------------------




the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

        (e)   to the Agent, promptly upon the mailing thereof to the
stockholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

        (f)    to the Agent, promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual, quarterly or monthly
reports which the Borrower shall have filed with the Securities and Exchange
Commission;

        (g)   to the Agent, if and when any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any "reportable event"
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice; and

        (h)   to the Agent, as applicable, from time to time such additional
information, regarding the financial position or business of the Borrower and
its Subsidiaries as the Agent, at the request of any Bank, may reasonably
request.

The Agent will promptly deliver or post on Intralinks or a similar website to
which the Banks have access copies of all documents and information delivered to
it pursuant to this Section 5.01.

        SECTION 5.02.    Inspection of Property, Books and Records.    The
Borrower will (i) keep, and cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; and (ii) permit, and cause each Subsidiary to permit,
representatives of the Agent at the Banks' expense prior to the occurrence of a
Default and at the Borrower's expense after the occurrence of a Default to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants. The Borrower agrees to cooperate and assist in
such visits and inspections, in each case at such reasonable times and as often
as may reasonably be requested.

        SECTION 5.03.    Ratio of Consolidated Funded Debt to Consolidated Total
Tangible Capital.    The ratio of Consolidated Funded Debt to Consolidated Total
Tangible Capital will not exceed 0.60 to 1.00, calculated at the end of each
Fiscal Quarter.

        SECTION 5.04.    Negative Pledge.    Neither the Borrower nor any
Consolidated Subsidiary will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

        (a)   Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount with
respect to Debt for borrowed money and capital leases not exceeding
$352,000,000;

        (b)   any Lien existing on any asset of any (i) corporation or
partnership at the time such corporation or such partnership becomes a
Consolidated Subsidiary, or (ii) Subsidiary at the time it becomes a Significant
Subsidiary, and in either case not created in contemplation of such event;

        (c)   any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset, provided that such Lien attaches to such asset concurrently with or
within 18 months after the acquisition or completion of construction thereof;

25

--------------------------------------------------------------------------------




        (d)   any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrower or a
Consolidated Subsidiary and not created in contemplation of such event;

        (e)   any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Consolidated Subsidiary and not created in contemplation of
such acquisition;

        (f)    Liens securing Debt owing by any Subsidiary to the Borrower;

        (g)   any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
paragraphs of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

        (h)   Liens incidental to the conduct of its business or the ownership
of its assets which (i) do not secure Debt (other than Debt arising from
operating leases which become capital leases as required by GAAP) and (ii) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

        (i)    any Lien on Margin Stock;

        (j)    Liens arising from any synthetic lease transaction pursuant to
which the Borrower or any of its Subsidiaries is a lessee; and

        (k)   Liens not otherwise permitted by the foregoing paragraphs of this
Section securing Debt (other than indebtedness hereunder) in an aggregate
principal amount at any time outstanding not to exceed 20% of Consolidated
Tangible Net Worth;

provided, however, that all Liens permitted by the foregoing paragraphs
(a) through (i) and (k) shall at no time secure Debt in an aggregate amount
greater than 25% of Consolidated Tangible Net Worth.

        SECTION 5.05.    Maintenance of Existence.    The Borrower shall, and
shall cause each Subsidiary to, maintain its corporate existence and carry on
its business in substantially the same manner and in substantially the same
fields as such business is now carried an and maintained, except as permitted by
Section 5.06; provided, however, that (i) any Subsidiary may be reincorporated
under the laws of another state, and (ii) so long as no Event of Default shall
be in existence or be caused thereby, nothing in this Agreement shall prevent
the abandonment or termination of the existence, rights and franchises, or the
change in the business of any Subsidiary which is not a Significant Subsidiary,
if, in the opinion of the Board of Directors of the Borrower, such abandonment,
termination or change is in the best interest of the Borrower and not
disadvantageous in any material respect to the Banks.

        SECTION 5.06.    Consolidations, Mergers and Sales of Assets.    The
Borrower will not, nor will the Borrower permit any of its Significant
Subsidiaries to, consolidate with or merge into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person (other
than sales of inventory in the ordinary course of business); provided that
(i) the Borrower may consolidate with or merge into another Person if (A) such
Person is a solvent corporation organized under the laws of the United States of
America or one of its states, (B) the Borrower is the corporation surviving such
merger or consolidation and (C) immediately after giving effect to such merger
or consolidation, no Event of Default shall have occurred and be continuing,
(ii) subsidiaries may consolidate with or merge into one another or into any
other Person if, in the case of a merger or consolidation involving a
Significant Subsidiary, (A) such other Person is a solvent corporation organized
under the laws of the United States of America or one of its states, (B) the
Person surviving such merger or consolidation is a Wholly Owned Subsidiary and
(C) immediately after giving effect to such merger or consolidation no Event of
Default shall have occurred and be continuing, and (iii) the foregoing
limitation on the sale, lease or other transfer of assets shall not prohibit,
during any Fiscal Quarter, a transfer of assets (in a single transaction or in a
series of related transactions) unless the aggregate assets to be so
transferred,

26

--------------------------------------------------------------------------------




when combined with all other assets transferred during such Fiscal Quarter and
the immediately preceding three (3) Fiscal Quarters, constituted more than 10%
of Consolidated Total Assets at the end of such Fiscal Quarter; provided
further, that the foregoing provisions of this Section shall not limit the
ability of the Borrower and its Subsidiaries to sell, lease or otherwise
transfer assets among themselves.

        SECTION 5.07.    Use of Proceeds.    No portion of the proceeds of the
Loans will be used by the Borrower or any Subsidiary (i) to fund any tender
offer for, or other acquisition of, stock of any other Person with a view
towards obtaining control of such other Person at a time when the board of
directors of such other Person shall not have approved such acquisition of
control, or (ii) for any purpose which would result in the violation of
Regulation U or Regulation X.

        SECTION 5.08.    Compliance with Laws; Payment of Taxes.    The Borrower
will, and will cause each of its Subsidiaries and each member of the Controlled
Group to, comply with applicable laws (including but not limited to ERISA),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings or where the failure to
so comply would not reasonably be expected to have or cause a Material Adverse
Effect. The Borrower will, and will cause each of its Subsidiaries to, pay
promptly when due all taxes, assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, would become a
lien against the property of the Borrower or any of their Subsidiaries, except
(i) liabilities being contested in good faith and against which, if requested by
the Agent, the Borrower will set up reserves in accordance with GAAP or
(ii) where the failure so to pay would not reasonably be expected to have or
cause a Material Adverse Effect.

        SECTION 5.09.    Insurance.    The Borrower will maintain, and will
cause each of its Subsidiaries to maintain (either in the name of the Borrower
or in such Subsidiary's own name), with financially sound and reputable
insurance companies, insurance on all its property in substantially such amounts
and against substantially such risks as are usually insured against in the same
general area by companies of established repute and of similar size and
financial strength engaged in the same or similar business.

        SECTION 5.10.    Maintenance of Property.    The Borrower shall, and
shall cause each Significant Subsidiary to, maintain to the extent commercially
reasonable all of its properties and assets in good condition, repair and
working order, ordinary wear and tear excepted.

        SECTION 5.11.    Environmental Notices.    The Borrower shall furnish to
the Banks and the Agent prompt written notice of all Environmental Liabilities,
pending, threatened or anticipated Environmental Proceedings, Environmental
Notices, Environmental Judgments and Orders, and Environmental Releases at, on,
in, under or in any way affecting the Properties or any adjacent property, and
all facts, events, or conditions that could lead to any of the foregoing;
provided, that, no such notification will be required, unless any of the
foregoing facts, events or conditions would reasonably be expected to have or
cause a Material Adverse Effect.

        SECTION 5.12.    Environmental Matters.    The Borrower and its
Subsidiaries will not use, produce, manufacture, process, treat, recycle,
generate, store, dispose of or manage at the Properties, or otherwise handle, or
ship or transport to or from the Properties, any Hazardous Materials except for
Hazardous Materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed, managed, or otherwise handled in the ordinary
course of business in compliance in all material respects with applicable
Environmental Requirements, and will take commercially reasonable steps to
prohibit any Third Party from doing any of the acts prohibited by the foregoing.

27

--------------------------------------------------------------------------------



        SECTION 5.13.    Environmental Release.    The Borrower agrees that upon
obtaining knowledge of the occurrence of an Environmental Release at or on any
of the Properties it will act promptly to investigate the extent of, and to take
appropriate remedial action to eliminate, such Environmental Release, whether or
not ordered or otherwise directed to do so by any Environmental Authority.

        SECTION 5.14.    Debt of Subsidiaries.    The Borrower shall not permit
any Subsidiary to incur any Debt except for (i) Debt owing to the Borrower or
another Subsidiary and (ii) other Debt which shall not exceed in the aggregate
for all Subsidiaries an amount in excess of 20% of Consolidated Net Worth.

ARTICLE VI
DEFAULTS

        SECTION 6.01.    Events of Default.    If one or more of the following
events ("Events of Default") shall have occurred and be continuing:

        (a)   the Borrower shall fail to pay when due any principal of any Loan
or shall fail to pay any interest on any Loan within five (5) Business Days
after such interest shall become due, or shall fail to pay any fee or other
amount payable hereunder within five (5) Business Days after such fee or other
amount becomes due; or

        (b)   the Borrower shall fail to observe or perform any covenant
contained in Sections 5.02(ii), 5.03 to 5.07, inclusive, or Section 5.14; or

        (c)   the Borrower shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by paragraph (a) or (b) above) and such failure shall not have
been cured within 30 days after the earlier to occur of (i) written notice
thereof being given to the Borrower by the Agent at the request of any Bank or
(ii) any of the chief executive, chief financial, chief operating, chief legal
or chief accounting officer of the Borrower otherwise becoming aware of any such
failure; or

        (d)   any representation, warranty, certification or statement made by
the Borrower in Article IV-A of this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect or misleading in any material respect when made (or deemed
made); or

        (e)   the Borrower or any Significant Subsidiary shall fail to make any
payment in respect of Debt (exclusive of Debt owing between and among the
Borrower and its respective Subsidiaries) outstanding in an aggregate amount in
excess of $100,000,000 (other than Debt hereunder) when due or within any
applicable grace period; or

        (f)    any event or condition shall occur which results in the
acceleration of the maturity of Debt for money borrowed outstanding in an
aggregate amount in excess of $100,000,000 of the Borrower or any Significant
Subsidiary (including, without limitation, any required mandatory prepayment or
"put" of such Debt to the Borrower or any Significant Subsidiary) or enables the
holders of such Debt or any commitment for such Debt or any Person acting on
such holders' behalf to accelerate the maturity thereof or terminate any such
commitment (including, without limitation, any required mandatory prepayment or
"put" of such Debt to the Borrower or any Significant Subsidiary); or

        (g)   the Borrower or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general

28

--------------------------------------------------------------------------------




assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any corporate action to authorize any of
the foregoing; or

        (h)   an involuntary case or other proceeding shall be commenced against
the Borrower or any Significant Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect; or

        (i)    one or more judgments or orders for the payment of money in an
aggregate amount in excess of $100,000,000 shall be rendered against the
Borrower or any Significant Subsidiary and such judgment or order shall continue
unsatisfied and unstayed for a period of 60 days; or

        (j)    one or more federal tax liens securing an aggregate amount in
excess of $100,000,000 shall be filed against the Borrower or any Significant
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Borrower or any Subsidiary under Section 4068 of ERISA and in either
case such lien shall remain undischarged for a period of 25 days after the date
of filing; or

        (k)   the Borrower or any member of the Controlled Group shall fail to
pay when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by the Borrower, any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated;

then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Commitments and they shall
thereupon terminate, and (ii) if requested by the Required Banks, by notice to
the Borrower, declare the Loans and the Notes (together with accrued interest
thereon) to be, and the Loans and the Notes and all outstanding principal
amounts hereunder and thereunder shall thereupon become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower, together with interest at the Default
Rate accruing on the principal amount thereof from and after the date of such
Event of Default and all other amounts due hereunder; provided that if any Event
of Default specified in paragraph (g) or (h) above occurs with respect to the
Borrower, without any notice to the Borrower or any other act by the Agent or
the Banks, the Commitments shall thereupon terminate and the Loans and the Notes
and all outstanding principal amounts hereunder and thereunder (together with
accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, together with interest thereon at the Default
Rate accruing on the principal amount thereof from and after the date of such
Event of Default and all other amounts due hereunder. Notwithstanding the
foregoing, the Agent shall have available to it all other remedies at law or
equity, and shall exercise any one or all of them at the request of the Required
Banks.

        SECTION 6.02.    Notice of Default.    The Agent shall give notice to
the Borrower of any Default under Section 6.01(c), promptly upon being requested
to do so by any Bank and shall thereupon notify all the Banks thereof.

29

--------------------------------------------------------------------------------




ARTICLE VII
THE AGENT

        SECTION 7.01.    Appointment, Powers and Immunities.    Each Bank hereby
irrevocably appoints and authorizes the Agent to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
the Agent by the terms hereof and thereof, together with such other powers as
are reasonably incidental thereto. The Agent: (a) shall have no duties or
responsibilities except as expressly set forth in this Agreement and the other
Loan Documents, and shall not by reason of this Agreement or any other Loan
Document be a trustee for any Bank; (b) shall not be responsible to the Banks
for any recitals, statements, representations or warranties contained in this
Agreement or any other Loan Document, or in any certificate or other document
referred to or provided for in, or received by any Bank under, this Agreement or
any other Loan Document, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document referred to or provided for herein or therein or for any
failure by the Borrower to perform any of its obligations hereunder or
thereunder; (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document except to the
extent requested by the Required Banks, and then only on terms and conditions
satisfactory to the Agent, and (d) shall not be responsible for any action taken
or omitted to be taken by it hereunder or under any other Loan Document or any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or wilful
misconduct. The Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The provisions of this
Article VII are solely for the benefit of the Agent and the Banks, and the
Borrower shall not have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and under the other Loan Documents, the Agent shall act solely as agent of the
Banks and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrower. The duties
of the Agent shall be ministerial and administrative in nature, and the Agent
shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Bank.

        SECTION 7.02.    Reliance by Agent.    The Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telefax, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants or other experts selected by the Agent. As to any matters not
expressly provided for by this Agreement or any other Loan Document, the Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions signed by the Required
Banks or such other number of banks as is expressly required hereby or thereby,
and such instructions of the Required Banks in any action taken or failure to
act pursuant thereto shall be binding on all of the Banks.

        SECTION 7.03.    Defaults.    The Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default (other than the
nonpayment of principal of or interest on the Loans) unless the Agent has
received notice from a Bank or the Borrower specifying such Default or Event of
Default and stating that such notice is a "Notice of Default". In the event that
the Agent receives such a notice of the occurrence of a Default or an Event of
Default, the Agent shall give prompt notice thereof to the Banks. The Agent
shall give each Bank prompt notice of each nonpayment of principal of or
interest on the Loans whether or not it has received any notice of the
occurrence of such nonpayment. The Agent shall (subject to Section 9.06) take
such action hereunder with respect to such Default or Event of Default as shall
be directed by the Required Banks provided that, unless and until the Agent
shall have received such directions, the Agent may (but shall not be

30

--------------------------------------------------------------------------------




obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Banks.

        SECTION 7.04.    Rights of Agent as a Bank.    With respect to the Loans
made by it, JPMCB in its capacity as a Bank hereunder shall have the same rights
and powers hereunder as any other Bank and may exercise the same as though it
were not acting as the Agent, and the term "Bank" or "Banks" shall, unless the
context otherwise indicates, include JPMCB in its individual capacity. The Agent
may (without having to account therefor to any Bank) accept deposits from, lend
money to and generally engage in any kind of banking, trust or other business
with the Borrower (and any of its Affiliates) as if it were not acting as the
Agent, and the Agent may accept fees and other consideration from the Borrower
(in addition to any agency fees and arrangement fees heretofore agreed to
between the Borrower and the Agent) for services in connection with this
Agreement or any other Loan Document or otherwise without having to account for
the same to the Banks.

        SECTION 7.05.    Indemnification.    Each Bank severally agrees to
indemnify the Agent, to the extent the Agent shall not have been reimbursed by
the Borrower, ratably in accordance with its Commitment, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, counsel fees and disbursements)
or disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement or any other Loan Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (excluding legal fees, to the extent excluded from the indemnification
provisions of Section 9.04 pursuant to Section 9.04(b)(v) and, unless an Event
of Default has occurred and is continuing, the normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or any such other documents;
provided, however that no Bank shall be liable for any of the foregoing to the
extent they arise from the gross negligence or wilful misconduct of the Agent.
If any indemnity furnished to the Agent for any purpose shall, in the opinion of
the Agent, be insufficient or become impaired, the Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

        SECTION 7.06.    CONSEQUENTIAL DAMAGES.    THE AGENT SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY BANK, THE BORROWER OR ANY OTHER PERSON OR ENTITY
FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. THE BORROWER SHALL NOT BE RESPONSIBLE OR LIABLE
TO THE AGENT, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

        SECTION 7.07.    Nonreliance on Agent and Other Banks.    Each Bank
agrees that it has, independently and without reliance on the Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Loan
Documents. The Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or any of the other
Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrower or any other
Person. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Agent hereunder or under
the other Loan Documents, the Agent shall not have any duty or responsibility to
provide any Bank with any credit or

31

--------------------------------------------------------------------------------




other information concerning the affairs, financial condition or business of the
Borrower or any other Person (or any of their Affiliates) which may come into
the possession of the Agent.

        SECTION 7.08.    Failure to Act.    Except for action expressly required
of the Agent hereunder or under the other Loan Documents, the Agent shall in all
cases be fully justified in failing or refusing to act hereunder and thereunder
unless it shall receive further assurances to its satisfaction by the Banks of
their indemnification obligations under Section 7.05 against any and all
liability and expense which may be incurred by the Agent by reason of taking,
continuing to take, or failing to take any such action.

        SECTION 7.09.    Resignation or Removal of Agent.    Subject to the
appointment and acceptance of a successor Agent as provided below, the Agent may
resign at any time by giving notice thereof to the Banks and the Borrower and
the Agent may be removed at any time with or without cause by the Required
Banks. Upon any such resignation or removal, the Required Banks shall have the
right to appoint a successor Agent; provided, that, so long as no Event of
Default shall have occurred and then be continuing, the Borrower shall have the
right to consent to any successor Agent (which consent (x) in the case of any
Bank being appointed successor Agent, shall not be unreasonably withheld, and
(y) in the case of the appointment of any other Person as successor Agent, may
be withheld in the discretion of the Borrower). If no successor Agent shall have
been so appointed by the Required Banks and shall have accepted such appointment
within 30 days after the retiring Agent's notice of resignation or the Required
Banks' removal of the retiring Agent, then the retiring Agent may, on behalf of
the Banks, appoint a successor Agent. Any successor Agent shall be a bank which
has a combined capital and surplus of at least $500,000,000. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. After any retiring Agent's
resignation or removal hereunder as Agent, the provisions of this Article VII
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Agent hereunder.

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

        SECTION 8.01.    Basis for Determining Interest Rate Inadequate or
Unfair.    If on or prior to the first day of any Interest Period:

        (a)   the Agent reasonably and in good faith determines that deposits in
Dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or

        (b)   the Required Banks advise the Agent that the London Interbank
Offered Rate, as reasonably determined by the Agent, will not adequately and
fairly reflect the cost to such Banks of funding Euro-Dollar Loans for such
Interest Period,

the Agent shall forthwith give notice thereof to the Borrower and the Banks,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended. After the Agent has provided notice to the
Borrower in connection with this Section 8.01, unless the Borrower notifies the
Agent on or before the date of any such relevant Euro-Dollar Borrowing for which
a Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Borrowing shall instead be made as a Base Rate Borrowing.

        SECTION 8.02.    Illegality.    If, after the date hereof, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the official interpretation or official
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
agency being

32

--------------------------------------------------------------------------------




referred to as an "Authority" and any such event being referred to as a "Change
of Law"), or compliance by any Bank (or its Lending Office) with any request or
directive (whether or not having the force of law) of any Authority shall make
it unlawful or impossible for any Bank (or its Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Bank shall so notify the Agent, the Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans shall be suspended. Before giving any notice
to the Agent pursuant to this Section, such Bank shall designate a different
Lending Office if such designation will avoid the need for giving such notice
and will not, in the reasonable judgment of such Bank, be otherwise materially
disadvantageous to such Bank. If by reason of any such Change of Law any such
Bank may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the Borrower
shall immediately prepay in full the then outstanding principal amount of each
Euro-Dollar Loan of such Bank, together with accrued interest thereon.
Concurrently with prepaying each such Euro-Dollar Loan, the Borrower shall
borrow a Base Rate Loan in the then outstanding principal amount of each
Euro-Dollar Loan from such Bank (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and such Bank shall make such a Base Rate Loan.

        SECTION 8.03.    Increased Cost and Reduced Return.    (a) If after the
date hereof, a Change of Law or compliance by any Bank (or its Lending Office)
with any official request or directive (whether or not having the force of law)
of any Authority:

          (i)  shall subject any Bank (or its Lending Office) to any tax, duty
or other charge on its Euro-Dollar Loans or Money Market Loans, its Syndicated
Loan Notes (insofar as they evidence Euro-Dollar Loans) or Money Market Loan
Notes, or its obligation to make Euro-Dollar Loans or Money Market Loans, or
shall change the basis of taxation of payments to any Bank (or its Lending
Office) of the principal of or interest on its Euro-Dollar Loans or Money Market
Loans or any other amounts due under this Agreement in respect of its Loans or
its obligation to make Euro-Dollar Loans or Money Market Loans (except for
changes in the rate of tax on the overall net income or gross receipts of such
Bank or its Lending Office imposed by the jurisdiction in which such Bank's
principal executive office or Lending Office is located); or

         (ii)  shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Euro-Dollar Loan any such requirement included in
an applicable Reserve Requirement) against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Lending Office); or

        (iii)  shall impose on any Bank (or its Lending Office) or on the United
States market or the London interbank market any other condition affecting its
Euro-Dollar Loans or Money Market Loans, Notes, or its obligation to make
Euro-Dollar Loans or Money Market Loans;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Lending Office) under
this Agreement or under its Notes with respect thereto, by an amount reasonably
determined by such Bank to be material, then within15 days after demand by such
Bank (with a copy to the Agent), the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction; provided that no such amount may be claimed by any Bank which
is attributable to periods prior to the date which is sixty (60) days preceding
the date on which the officer of the Bank having primary responsibility for
asset liability management shall have obtained actual knowledge of such demand.
At any time within ninety (90) days after payment by the Borrower of any
material amount to any Bank pursuant to paragraph (a) or (b) of this Section, so
long as no Event of Default shall be in existence, the Borrower

33

--------------------------------------------------------------------------------



may require by written notice to that Bank that (i) it assign its pro rata share
of the Commitment to another Bank or to a bank or other financial institution
selected by the Borrower and reasonably acceptable to the Agent as an assignee
which is willing to accept such assignment or (ii) it surrender its Commitment
and terminate its rights and obligations as a Bank hereunder, concurrently with
a reduction by the Borrower of the Total Revolving Credit Commitment by an
amount equal to the Commitment held by such surrendering Bank and payment to
such Bank of all amounts owed to it hereunder.

        (b)   If any Bank shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the official interpretation or official
administration thereof, or compliance by any Bank (or its Lending Office), or
any Person controlling such Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Authority, has or would
have the effect of reducing the rate of return on such Bank's or such
controlling Person's capital as a consequence of its obligations hereunder to a
level below that which such Bank or such controlling Person could have achieved
but for such adoption, change or compliance (taking into consideration such
Bank's or such controlling Person's policies with respect to capital adequacy)
by an amount reasonably determined by such Bank or such controlling Person to be
material, then from time to time, within 15 days after demand by such Bank or
such controlling Person, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank or such controlling Person for
such reduction; provided that no such amount may be claimed by any Bank which is
attributable to periods prior to the date which is sixty (60) days preceding the
date on which the officer of the Bank having primary responsibility for asset
liability management shall have obtained actual knowledge of such demand.

        (c)   Each Bank will promptly notify the Borrower and the Agent of any
event of which its officer having primary responsibility for asset liability
management has knowledge, which occurs or is expected to occur after the date
hereof, which will entitle such Bank to compensation pursuant to this Section
and will designate a different Lending Office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank. A certificate of any Bank claiming compensation under this Section
and setting forth in reasonable detail the additional amount or amounts to be
paid to it hereunder shall constitute rebuttable presumptive evidence of the
amounts to be paid in the absence of manifest error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

        (d)   The provisions of this Section 8.03 shall (i) be applicable with
respect to any Participant, Assignee or other Transferee, and any calculations
required by such provisions shall be made based upon the circumstances of such
Participant, Assignee or other Transferee and (ii) constitute a continuing
agreement and shall survive the termination of this Agreement and the payment in
full of the Loans and cancellation of the Notes.

34

--------------------------------------------------------------------------------



        SECTION 8.04.    Base Rate Loans Substituted for Euro-Dollar
Loans.    If (i) the obligation of any Bank to make or maintain Euro-Dollar
Loans has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03, and the Borrower shall, by at least five
(5) Business Days prior notice to such Bank through the Agent, have elected that
the provisions of this Section shall apply to such Bank, then, unless and until
such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer apply:

        (a)   all Loans which would otherwise be made by such Bank as
Euro-Dollar Loans shall be made instead as Base Rate Loans (in all cases
interest and principal on such Loans shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks), and

        (b)   after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead.

        SECTION 8.05.    Compensation.    Upon the request of any Bank,
delivered to the Borrower and the Agent, the Borrower shall pay to such Bank
such amount or amounts as shall compensate such Bank for any loss, cost or
expense incurred by such Bank as a result of:

        (a)   any payment or prepayment (pursuant to Section 8.02 or otherwise)
of a Euro-Dollar Loan or Money Market Loan on a date other than the last day of
an Interest Period for such Loan; or

        (b)   any failure by the Borrower to borrow (other than due to a refusal
by the Agent or any of the Banks to fund under Section 2.02(d) notwithstanding
satisfaction of the conditions set forth in Section 3.02), a Euro-Dollar Loan on
the date for the Euro-Dollar Borrowing of which such Euro-Dollar Loan is a part
specified in the applicable Notice of Borrowing delivered pursuant to
Section 2.02.

ARTICLE IX
MISCELLANEOUS

        SECTION 9.01.    Notices.    All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
telecopier or similar writing) and shall be given to such party at its address
or telecopier number set forth on Schedule 9.01 or such other address or
telecopier number as such party may hereafter specify for the purpose by notice
to each other party. Each such notice, request or other communication shall be
effective (i) if given by telecopier, when such telecopy is transmitted to the
telecopier number specified in this Section and the appropriate confirmation is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Agent under Article II or
Article VIII shall not be effective until received.

        SECTION 9.02.    No Waivers.    No failure or delay by the Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note or
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 9.03.    Expenses; Documentary Taxes.    The Borrower shall pay
(i) all reasonable out-of-pocket expenses of the Agent, including fees and
disbursements of special counsel for the Agent, in connection with (A) the
preparation of this Agreement and the other Loan Documents, and (B) any waiver
or consent hereunder or thereunder or any amendment hereof or thereof or any
Default or alleged Default hereunder or thereunder and (ii) if a Default occurs,
all reasonable out-of-pocket expenses reasonably incurred by the Agent and the
Banks, including reasonable fees and disbursements of counsel, in connection
with such Default and collection and other enforcement proceedings resulting

35

--------------------------------------------------------------------------------




therefrom, including out-of-pocket expenses incurred in enforcing this Agreement
and the other Loan Documents. The Borrower shall indemnify the Agent and each
Bank against any transfer taxes, documentary taxes, assessments or charges made
by any Authority by reason of the execution and delivery of this Agreement or
the other Loan Documents.

        SECTION 9.04.    Indemnification; Limitation of
Liability.    (a) Subject to the provisions of paragraph (c) below, the Borrower
shall indemnify the Agent, the Banks and each affiliate thereof and their
respective directors, officers, employees and agents (each an "Indemnitee")
from, and hold each of them harmless against, any and all losses, liabilities or
damages to which any of them may become subject, insofar as such losses,
liabilities or damages arise out of or result from

          (i)  any actions, suits, proceedings (including any investigations or
inquiries, actual or threatened) or claims by third parties against or involving
any Indemnitee related to the actual or proposed use by the Borrower of the
proceeds of any extension of credit by any Bank hereunder (collectively,
"Claims" and individually, a "Claim"), or

         (ii)  breach by the Borrower of this Agreement or any other Loan
Document, or

        (iii)  any actions taken by the Agent or any of the Banks to enforce
this Agreement or any of the other Loan Documents against the Borrower at a time
when an Event of Default shall have occurred and then be continuing,

and the Borrower shall reimburse the Agent and each Bank, and each Affiliate
thereof and their respective directors, officers, employees and agents, upon
demand for the reasonable out-of-pocket expenses (including, without limitation,
reasonable legal fees) actually and reasonably incurred in connection with any
such Claim, breach or action.

        (b)   In no event shall the indemnity provided for in Section 9.04(a)
extend to any Claim or disbursement of any Indemnitee resulting from, pertaining
to or arising in any manner out of, or in any manner relating to any Claim or
disbursement which, (i) is the subject matter of another indemnity provision
(for which the Borrower is the indemnitor) of this Agreement, (ii) the willful
misconduct or gross negligence of such Indemnitee, (iii) any breach by such
Indemnitee of its representations or obligations under any Loan Document,
(iv) the violation by such Indemnitee of any law, rule or regulation binding
upon such Indemnitee (including without limitation any law, rule or regulation
governing the operation of national banks), (v) any costs, fees or expenses
arising out of the acquisition or transfer by such Indemnitee of any interest in
the Notes or the Loan Documents except any such transfer (x) in connection with
the exercise of remedies hereunder in accordance with the terms of Section 6.01
hereof after the occurrence of an Event of Default or (y) occurring at the
direction of the Borrower, (vi) is one with respect to which any Indemnitee has
a right to participate in a proceeding with respect to such Claim, if such
Indemnitee refuses to implead, to the extent reasonable and practicable, any
party whom the Borrower believes is ultimately responsible with respect to such
Claims or to assert, to the extent reasonable and practicable, any cross-claims
the Borrower deems appropriate where it is not possible for the Borrower to
assert such rights itself or (vii) the economic assumptions underlying any
Indemnitee's entry into the transactions contemplated by or related to this
Agreement proving to be incorrect, thereby reducing the expected economic return
to such Indemnitee, except to the extent such assumptions were based on
representations of the Borrower herein or financial information provided by the
Borrower pursuant hereto or because the Borrower's exercise of any of its rights
hereunder in accordance with the terms of this Agreement decreases the expected
economic return to such Indemnitee.

        The following shall apply to all claims for indemnity under this
Section 9.04:

        (A)  If any Indemnitee has actual knowledge of any Claim hereby
indemnified against it, it shall give prompt written notice thereof to the
Borrower; provided, however, that the failure of an Indemnitee to give such
notice shall not relieve the Borrower of its obligations hereunder, unless

36

--------------------------------------------------------------------------------



such failure prejudices the Borrower's ability to contest such claim in any
material respect. Any payment made by the Borrower to an Indemnitee pursuant to
this Section 9.04 shall not be deemed to be a waiver or release of any right or
remedy (including any remedy of damages) the Borrower may have against such
Indemnitee if, as a result of the failure by an Indemnitee to give the Borrower
notice in accordance with the preceding sentence, the Borrower is prejudiced in
any material respect in the exercise of its rights to contest the Claims
indemnified against pursuant to this Section 9.04.

        (B)  Each Claim against an Indemnitee by a third party shall, if
reasonably requested by the Borrower, be contested by the Indemnitee in good
faith by appropriate proceedings, provided that the Borrower shall indemnify
such Indemnitee in full in respect of any reasonable out-of-pocket fees, costs
or expenses reasonably and actually incurred by such Indemnitee in conducting
such contest (such costs, if requested by the Indemnitee, to be funded by the
Borrower concurrently with such contest) and the amount of any interest or
penalties which are required to be paid as a direct result of contesting such
Claim. The Borrower shall be entitled to assume responsibility for and control
of the defense of any Claim in respect of which any Indemnitee makes or intends
to make a claim against the Borrower for indemnity pursuant to this
Section 9.04, provided that (i) the legal counsel retained by the Borrower for
such purpose is reasonably acceptable to the Agent and (ii) the Borrower pursues
such contest diligently and in good faith and, upon the reasonable request of
the Agent, provides the Agent with reasonable details of the status of the
contest and copies of legal briefs, court filings and, subject to applicable
considerations of legal privilege, counsel's memoranda relevant to such contest.
In the event that (1) an Event of Default shall have occurred and be continuing
or (2) the Borrower fails to comply with the foregoing requirements in any
material respect, the applicable Indemnitee may, if such Event of Default or
failure, as the case may be, continues after such Indemnitee has given the
Borrower a reasonable opportunity, taking into account existing circumstances,
to effect the applicable level of compliance, reassume responsibility for and
control of the relevant contest, which, in such circumstances, such Indemnitee
agrees to pursue diligently and in good faith. To the extent the Borrower is
entitled to defend any claim hereunder, the Indemnitee shall cooperate in good
faith with the Borrower and may participate in the defense thereof at such
Indemnitee's sole cost and expense.

        (C)  Each Indemnitee shall supply the Borrower with such information as
the Borrower shall reasonably request to defend or participate in any proceeding
permitted by this Section 9.04; provided, however, that any such information
which is proprietary or confidential need be furnished only under such
arrangements designed to preserve to confidentiality or proprietary nature of
the information as shall be reasonable under the circumstances.

        (D)  No Indemnitee shall enter into a settlement or other compromise or
consent to a judgment with respect to any Claim without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) unless such Indemnitee waives its rights in writing with respect to
such Claims under this Section 9.04. The entering into of any such settlement or
compromise or consent without the Borrower's prior written consent (unless the
withholding of such consent by the Borrower requested by such Indemnitee shall
have been unreasonable) shall constitute a waiver by such Indemnitee of its
rights of indemnification hereunder in respect of such matter.

        (E)  In the event the Borrower shall be obligated to indemnify any
Indemnitee pursuant to this Section 9.04, the Borrower shall be subrogated to
the rights of such Indemnitee in respect of the matter as to which the indemnity
was paid and may pursue the same at the Borrower's expense. If any Indemnitee
shall obtain a recovery of all or any part of any amount which the Borrower
shall have paid to such Indemnitee or for which the Borrower shall have
reimbursed such Indemnitee pursuant to this Section 9.04, any Indemnitee shall
promptly pay or cause to be

37

--------------------------------------------------------------------------------






paid to the Borrower an amount equal to such recovery together with any interest
(other than interest for the period, if any, after such Claims were paid by such
Indemnitee until such Claims were paid or reimbursed by the Borrower) received
by such Indemnitee an account of such payment or reimbursement.

        (c)   The indemnities contained in this Section 9.04 shall expire and be
of no further force or effect with respect to any Claim notice of which shall
not have been given to the Borrower in writing (referring expressly to this
Section 9.04) on or prior to the second anniversary of the repayment in full of
the Loan and the termination of the Commitment.

        (d)   The Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to either of
them, any of their Subsidiaries, or any security holders or creditors thereof
arising out of, related to or in connection with the transactions contemplated
herein, except to the extent that such liability is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee's gross negligence or willful misconduct. The Borrower
agrees not to assert any claim against the Agent, any Bank, any of their
affiliates, or any of their respective directors, officers, employees,
attorneys, agents, and advisers, on any theory of liability, for special,
indirect, consequential, or punitive damages arising out of or otherwise
relating to the Loan Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans.

        SECTION 9.05.    Sharing of Setoffs.    Each Bank agrees that if it
shall, by exercising any right of setoff or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest owing
with respect to its Loans which is greater than the proportion received by any
other Bank in respect of the aggregate amount of all principal and interest
owing with respect to the Loans of such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Bank, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans shall be shared by the Banks pro rata; provided that (i) nothing in this
Section shall impair the right of any Bank to exercise any right of setoff or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness hereunder,
and (ii) if all or any portion of such payment received by the purchasing Bank
is thereafter recovered from such purchasing Bank, such purchase from each other
Bank shall be rescinded and such other Bank shall repay to the purchasing Bank
the purchase price of such participation to the extent of such recovery together
with an amount equal to such other Bank's ratable share (according to the
proportion of (x) the amount of such other Bank's required repayment to (y) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
setoff or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation.

        SECTION 9.06.    Amendments and Waivers.    (a) Any provision of this
Agreement, the Notes or any other Loan Documents may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower and the Required Banks (and if the rights or duties of the Agent are
affected thereby, by the Agent); provided that, no such amendment or waiver
shall, unless signed by all Banks, (i) change (other than pursuant to
Section 8.03) the Commitment of any Bank or (other than pursuant to
Section 2.14) increase the Total Revolving Credit Commitment or subject any Bank
to any additional obligation, (ii) change the principal of or reduce the rate of
interest on any Loan, or reduce the amount of any fees hereunder, (iii) change
the date fixed for any payment of principal of or interest on any Loan or any
fees hereunder, (iv) change the amount of principal, or reduce the amount of
interest or fees due on any date fixed for the payment thereof, (v) change the
percentage of the

38

--------------------------------------------------------------------------------




Commitments or of the aggregate unpaid principal amount of the Loans, or the
percentage of Banks, which shall be required for the Banks or any of them to
take any action under this Section or any other provision of this Agreement,
(vi) change the manner of application of any payments made under this Agreement
or the Notes, (vii) release or substitute all or any substantial part of the
collateral (if any) held as security for the Loans, or (viii) release any
Guarantee given to support payment of the Loans.

        (b)   The Borrower will not solicit, request or negotiate for or with
respect to any proposed waiver or amendment of any of the provisions of this
Agreement unless each Bank shall be informed thereof by the Borrower and shall
be afforded an opportunity of considering the same and shall be supplied by the
Borrower with sufficient information to enable it to make an informed decision
with respect thereto. Executed or true and correct copies of any waiver, consent
or amendment effected pursuant to the provisions of this Agreement shall be
delivered by the Borrower to each Bank forthwith following the date on which the
same shall have been executed and delivered by the requisite percentage of
Banks. The Borrower will not, directly or indirectly, pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Bank (in its capacity as such) as consideration for or as an
inducement to the entering into by such Bank of any waiver or amendment of any
of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such Banks.

        SECTION 9.07.    Successors and Assigns.    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that the Borrower may not
assign or otherwise transfer any of its rights under this Agreement, except as
permitted under Section 5.06.

        (b)   Any Bank may at any time sell to one or more Persons (each a
"Participant") participating interests in any Loan owing to such Bank, any Note
held by such Bank, any Commitment hereunder or any other interest of such Bank
hereunder. In the event of any such sale by a Bank of a participating interest
to a Participant, such Bank's obligations under this Agreement shall remain
unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Loan or Note for all
purposes under this Agreement, and (x) the Borrower and the Agent shall continue
to deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement, and (y) such Participant shall have no
right to contact the Borrower directly, or to inspect its books and records or
places of business, or to receive any information (financial or otherwise)
directly from the Borrower. In no event shall a Bank that sells a participation
be obligated to the Participant to take or refrain from taking any action
hereunder except that such Bank may agree that it will not (except as provided
below), without the consent of the Participant, agree to (i) the change of any
date fixed for the payment of principal of or interest on the related loan or
loans, (ii) the change of the amount of any principal, or the reduction of the
amount of any interest or fees due on any date fixed for the payment thereof
with respect to the related loan or loans, (iii) the change of the principal of
the related loan or loans, (iv) any reduction in the rate at which either
interest is payable thereon or (if the Participant is entitled to any part
thereof) any fee is payable hereunder from the rate at which the Participant is
entitled to receive such interest or fee (as the case may be) in respect of such
participation, (v) the release or substitution of all or any substantial part of
the collateral (if any) held as security for the Loans, or (vi) the release of
any Guarantee given to support payment of the Loans. Each Bank selling a
participating interest in any Loan, Note, Commitment or other interest under
this Agreement (other than any Money Market Loan or Note) shall, within ten
(10) Business Days of such sale, provide the Borrower and the Agent with written
notification stating that such sale has occurred and identifying the Participant
and the interest purchased by such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Article VIII with respect to
its participation in Loans outstanding from time to time.

39

--------------------------------------------------------------------------------




        (c)   Any Bank may at any time assign to one or more banks or financial
institutions (each an "Assignee") all, or a proportionate part of all, of its
Syndicated Loans and Commitments, and of its other rights and obligations under
this Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume all such rights and obligations, pursuant to an Assignment and Acceptance
executed by such Assignee, such transferor Bank, the Agent and, except in the
case of an assignment by a Bank to an Affiliate of such Bank, or if an Event of
Default has occurred and is continuing, the Borrower; provided that (i) no
interest in Syndicated Loans may be sold by a Bank pursuant to this
paragraph (c) unless the Assignee shall agree to assume ratably equivalent
portions of the transferor Bank's Commitment, (ii) the amount of the Commitment
being assigned (determined as of the effective date of the assignment) shall be
equal to $15,000,000 (or any larger multiple of $5,000,000 or any lesser amount
up to such Bank's Commitment), (iii) no interest may be sold by a Bank pursuant
to this paragraph (c) to any Assignee without the consent of the Agent and,
except in the case of an assignment by a Bank to an Affiliate of such Bank, the
Borrower, which consent shall not be unreasonably withheld, and (iv) unless the
Borrower shall otherwise consent, a Bank may not have more than two Assignees
that are not then Banks at any one time. Upon (A) execution of the Assignment
and Acceptance by such transferor Bank, such Assignee, the Agent and (if
applicable) the Borrower, (B) delivery of an executed copy of the Assignment and
Acceptance to the Borrower and the Agent, (C) payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, and (D) payment of a processing and
recordation fee of $3,500 to the Agent, such Assignee shall for all purposes be
a Bank party to this Agreement and shall have all the rights and obligations of
a Bank under this Agreement to the same extent as if it were an original party
hereto with a Commitment as set forth in such instrument of assumption (in
addition to any Commitment theretofore held by it), and the transferor Bank
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by the Borrower, the Banks or the Agent shall be
required. Upon the consummation of any transfer to an Assignee pursuant to this
paragraph (c), the transferor Bank, the Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to such
Assignee.

        (d)   Subject to the provisions of Section 9.08, the Borrower authorizes
each Bank to disclose to any Participant, Assignee or other transferee (each a
"Transferee") and any prospective Transferee any and all financial information
in such Bank's possession concerning the Borrower which has been delivered to
such Bank by the Borrower pursuant to this Agreement or which has been delivered
to such Bank by the Borrower in connection with such Bank's credit evaluation
prior to entering into this Agreement.

        (e)   The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

        (f)    No Transferee shall be entitled to receive any greater payment
under Section 8.03 than the transferor Bank would have been entitled to receive
with respect to the rights transferred, unless such transfer is made with the
Borrower's prior written consent or by reason of the provisions of Section 8.02
or 8.03 requiring such Bank to designate a different Lending office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.

40

--------------------------------------------------------------------------------



        (g)   Anything in this Section 9.07 to the contrary notwithstanding, any
Bank may assign and pledge all or any portion of the Loans and/or obligations
owing to it to any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment in respect of such assigned Loans and/or
obligations made by the Borrower to the assigning and/or pledging Bank in
accordance with the terms of this Agreement shall satisfy the Borrower's
obligations hereunder in respect of such assigned Loans and/or obligations to
the extent of such payment. No such assignment shall release the assigning
and/or pledging Bank from its obligations hereunder.

        (h)(i)    Notwithstanding anything to the contrary contained herein, but
subject to subparagraph (ii) below, any Bank (a "Granting Bank") may grant to a
special purpose funding vehicle (a "SPC"), identified as such in writing from
time to time by the Granting Bank to the Agent and the Borrower, the option to
provide to the Borrower all or part of any advance of a Loan that such Granting
Bank would otherwise be obligated to make to the Borrower (a "Funding
Obligation") pursuant to this Agreement; provided that (A) nothing herein shall
constitute a commitment by any SPC to make any advance of a Loan; (B) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such advance of a Loan, the Granting Bank shall be obligated to make such
advance pursuant to the terms hereof; and (C) the SPC shall have debt
obligations which have been assigned a rating by one or more rating agencies
which rating is at least equal to the rating assigned to similar debt
obligations of the Granting Bank. The making of an advance of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, such advance were made by such Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceedings under the laws of the United States or any State thereof, with
respect to any claims arising or related to this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section 9.07(h)(i),
any SPC may (I) with notice to, but without the prior written consent of, the
Borrower and the Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any advances of Loans to the Granting Bank
and (II) disclose on a confidential basis in compliance with the terms of
Section 9.09 hereof any non-public information relating to its advances of Loans
to any rating agency, commercial paper dealer or provider of any surety,
guaranty or credit or liquidity enhancement to such SPC. This Section 9.07(g)
may not be amended without the written consent of the SPC.

        (ii)   The granting to, and exercise by any SPC of, the option to
satisfy a Funding Obligation of a Granting Bank as set forth in subparagraph
(i) above is subject to the following:

        (A)  such Granting Bank's obligations under this Agreement shall remain
unchanged, including without limitation the indemnification obligations of the
Granting Bank pursuant to Section 7.05 hereof;

        (B)  such Granting Bank shall remain solely responsible to the other
parties hereto for the performance of all Funding Obligations;

        (C)  the Borrower and the Lenders shall continue to deal solely and
directly with such Granting Bank in connection with such Granting Bank's rights
and obligations under this Agreement; the Agent shall continue to deal directly
with the Granting Bank as agent for the SPC with respect to distribution of
payment of principal, interest and fees, notices of conversion and continuation
and all other matters;

41

--------------------------------------------------------------------------------






        (D)  such Granting Bank shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provisions of this Agreement;

        (E)  the granting of such option shall not constitute an assignment to
or participation of such SPC of or in the Granting Bank's Commitment and
indebtedness and obligations owing thereto;

        (F)  such SPC shall not become a Bank nor acquire any rights hereunder
as a result of the granting of such option;

        (G)  such SPC shall not become obligated or committed to make Loans as a
result of the granting of such option; and

        (H)  if such SPC elects not to exercise such option or otherwise fails
to make all or any part of any Loan, the Granting Bank shall retain its Funding
Obligation and be obligated to make the entire Loan or any portion of such Loan
not made by such SPC.

        SECTION 9.08.    Confidentiality.    Each Bank agrees to exercise
commercially reasonable efforts to keep any information delivered or made
available by the Borrower to it which is clearly indicated or stated to be
confidential information (or when the circumstances under which such information
is delivered or when the content thereof would cause a reasonable person to
believe that such information is confidential), confidential from anyone other
than persons employed or retained by such Bank who are or are expected to become
engaged in evaluating, approving, structuring or administering the Loans or the
Loan Documents (such Persons to likewise be under similar obligations of
confidentiality with respect to such information); provided, however that
nothing herein shall prevent any Bank from disclosing such information (i) to
any other Bank, (ii) upon the order of any court or administrative agency,
(iii) upon the request or demand of any regulatory agency or authority having
jurisdiction over such Bank, (iv) which has been publicly disclosed, (v) to the
extent reasonably required in connection with any litigation to which the Agent,
any Bank or their respective Affiliates may be a party, (vi) to the extent
reasonably required in connection with the exercise of any remedy hereunder,
(vii) to such Bank's legal counsel, independent auditors and to such Bank's
Affiliates, and (viii) to any actual or proposed Participant, Assignee or other
Transferee of all or part of its rights hereunder which has agreed in writing to
be bound by the provisions of this Section 9.08; provided, that, should
disclosure of any such confidential information be required by virtue of
clause (ii) or (v) of the immediately preceding sentence, any relevant Bank
shall (unless prohibited by law) promptly notify the Borrower of same so as to
allow the Borrower to seek a protective order or to take any other appropriate
action; provided, further, that, no Bank shall be required to delay compliance
with any directive to disclose beyond the last date such delay is legally
permissible any such information so as to allow the Borrower to effect any such
action.

        SECTION 9.09.    Representation by Banks.    Each Bank hereby represents
that it is a commercial lender or financial institution which makes Loans in the
ordinary course of its business and that it will make its Loans hereunder for
its own account in the ordinary course of such business; provided, however that,
subject to Section 9.07, the disposition of the Loans of that Bank shall at all
times be within its exclusive control.

        SECTION 9.10.    Obligations Several.    The obligations of each Bank
hereunder are several, and no Bank shall be responsible for the obligations or
commitment of any other Bank hereunder. Nothing contained in this Agreement and
no action taken by the Banks pursuant hereto shall be deemed to constitute the
Banks to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Bank shall be a
separate and independent debt, and each Bank shall be entitled to protect and
enforce its rights arising out of this Agreement or any other Loan Document and
it shall not be necessary for any other Bank to be joined as an additional party
in any proceeding for such purpose.

42

--------------------------------------------------------------------------------




        SECTION 9.11.    New York Law.    This Agreement and each Note shall be
construed in accordance with and governed by the law of the State of New York.

        SECTION 9.12.    Severability.    In case any one or more of the
provisions contained in this Agreement, the Notes or any of the other Loan
Documents should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby and
shall be enforced to the greatest extent permitted by law.

        SECTION 9.13.    Interest.    In no event shall the amount of interest,
and all charges, amounts or fees contracted for, charged or collected pursuant
to this Agreement, the Notes or the other Loan Documents and deemed to be
interest under applicable law (collectively, "Interest") exceed the highest rate
of interest allowed by applicable law (the "Maximum Rate"), and in the event any
such payment is inadvertently received by any Bank, then the excess sum (the
"Excess") shall be credited as a payment of principal, unless the Borrower shall
notify such Bank in writing that it elects to have the Excess returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Banks not receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may legally be paid by the Borrower under applicable law.
The right to accelerate maturity of any of the Loans does not include the right
to accelerate any interest that has not otherwise accrued on the date of such
acceleration, and the Agent and the Banks do not intend to collect any unearned
interest in the event of any such acceleration. All monies paid to the Agent or
the Banks hereunder or under any of the Notes or the other Loan Documents,
whether at maturity or by prepayment, shall be subject to rebate of unearned
interest as and to the extent required by applicable law. By the execution of
this Agreement, the Borrower covenants that (i) the credit or return of any
Excess shall constitute the acceptance by the Borrower of such Excess, and
(ii) the Borrower shall not seek or pursue any other remedy, legal or equitable
against the Agent or any Bank, based in whole or in part upon contracting for
charging or receiving any Interest in excess of the Maximum Rate. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by the Agent or any Bank, all interest at any time
contracted for, charged or received from the Borrower in connection with this
Agreement, the Notes or any of the other Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Commitments. The Borrower, the Agent
and each Bank shall, to the maximum extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as Interest and (ii) exclude voluntary prepayments and the effects thereof.
The provisions of this Section shall be deemed to be incorporated into each Note
and each of the other Loan Documents (whether or not any provision of this
Section is referred to therein). All such Loan Documents and communications
relating to any Interest owed by the Borrower and all figures set forth therein
shall, for the sole purpose of computing the extent of obligations hereunder and
under the Notes and the other Loan Documents be automatically recomputed by the
Borrower, and by any court considering the same, to give effect to the
adjustments or credits required by this Section.

        SECTION 9.14.    Interpretation.    No provision of this Agreement or
any of the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision. The obligations of good faith and fair dealing shall be
imposed upon each party to this Agreement.

        SECTION 9.15.    Consent to Jurisdiction.    The Borrower (a) submits to
the nonexclusive personal jurisdiction in the State of New York, the courts
thereof and the United States District Courts sitting therein, for the
enforcement of this Agreement, the Notes and the other Loan Documents,
(b) waives any and all personal rights under the law of any jurisdiction to
object on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within the State of New York for the purpose of litigation
to enforce this Agreement, the Notes or the other Loan Documents, and

43

--------------------------------------------------------------------------------




(c) agrees that service of process may be made upon it in the manner prescribed
in Section 9.01 for the giving of notice to the Borrower. Nothing herein
contained, however, shall prevent the Agent from bringing any action or
exercising any rights against any security and against, the Borrower personally,
and against any assets of the Borrower, within any other state or jurisdiction.

        SECTION 9.16.    Counterparts.    This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

        SECTION 9.17.    USA Patriot Act.    Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

        SECTION 9.18.    Waiver of Notice Period in Connection with Termination
of Existing Credit Agreement.    Each Bank that is a party to the Borrower's
Credit Agreement dated as of September 17, 1999, hereby waives the three
business day's notice required for the termination of the commitments under such
Agreement.

44

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal, by their respective authorized officers as of the day
and year first above written.

    THE HOME DEPOT, INC.    (SEAL)
 
 
By:
 
/s/  REBECCA FLICK      

--------------------------------------------------------------------------------

    Name: Rebecca Flick     Title: Vice President and Treasurer
 
 
The Home Depot, Inc.
2455 Paces Ferry Road, B12
Atlanta, Georgia 30339-4024
Attention: Carol Tomé,
Executive Vice President and Chief Financial Officer
Telecopier number: (770) 384-5736
Confirmation number: (770) 384-5735
 
 
The Home Depot, Inc.
2455 Paces Ferry Road, B12
Atlanta, Georgia 30339-4024
Attention: Rebecca Flick, Vice President and Treasurer
Telecopier number: (770) 384-2199
Confirmation number: (770) 384-2657
 
 
JPMORGAN CHASE BANK, as Agent for the Banks and as a Bank
 
 
By:
 
/s/  TERI STREUSAND      

--------------------------------------------------------------------------------

    Name: Teri Streusand
Title: Vice President
 
 
Address for Notices:
 
 
 
 
Attention: Anjelica Garza
Telephone: (713) 750-2199
Telecopier: (713) 750-2782
1111 Fannin St., 10th Floor
Houston, TX 77002

--------------------------------------------------------------------------------



        Signature Page for the Credit Agreement dated as of May 28, 2004 by and
among The Home Depot, Inc., as Borrower, JPMorgan Chase Bank, as Agent and as a
Bank, Wachovia Bank N.A., Citibank, N.A., and Wells Fargo Bank, National
Association, as Co-Syndication Agents and as Banks, and the other Banks
 
 
Institution:
 
 
Wells Fargo Bank, National Association

--------------------------------------------------------------------------------


 
 
by:
 
/s/  ALEX ICICHANDY      

--------------------------------------------------------------------------------

Name: Alex Icichandy
Title: Vice President
 
 
by:
 
/s/   JENNIFER BANETT      

--------------------------------------------------------------------------------

Name: Jennifer Banett
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
US Bank National Association

--------------------------------------------------------------------------------


 
 
by:
 
/s/  JENNIFER THORTON      

--------------------------------------------------------------------------------

Name: Jennifer Thorton
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
BNP Parloas

--------------------------------------------------------------------------------


 
 
by:
 
/s/  CRAIG PIERCE      

--------------------------------------------------------------------------------

Name: Craig Pierce
Title: Vice President
 
 
by:
 
/s/  AURORA ABELLA      

--------------------------------------------------------------------------------

Name: Aurora Abella
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
SunTrust Bank

--------------------------------------------------------------------------------


 
 
by:
 
/s/  KEN BAUCHLE      

--------------------------------------------------------------------------------

Name: Ken Bauchle
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
Bank of America, N.A.

--------------------------------------------------------------------------------


 
 
by:
 
/s/  TEMPLE H. ABNEY      

--------------------------------------------------------------------------------

Name: Temple H. Abney
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
Wachovia Bank, National Bank

--------------------------------------------------------------------------------


 
 
by:
 
/s/  ANTHONY E. BRAXTON      

--------------------------------------------------------------------------------

Name: Anthony E. Braxton
Title: Director

--------------------------------------------------------------------------------



    Institution:
 
 
The Bank of New York

--------------------------------------------------------------------------------


 
 
by:
 
/s/  JOHN M. FIDANZA      

--------------------------------------------------------------------------------

Name: John M. Fidanza
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
Citibank, N.A.

--------------------------------------------------------------------------------


 
 
by:
 
/s/  CHARLES C. PHILIPP      

--------------------------------------------------------------------------------

Name: Charles C. Philipp
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
Credit Suisse First Boston, acting through its Cayman Islands Branch

--------------------------------------------------------------------------------


 
 
by:
 
/s/  BILL O'DALY      

--------------------------------------------------------------------------------

Name: Bill O'Daly
Title: Director
 
 
by:
 
/s/  CASSANDRA DRODGAN      

--------------------------------------------------------------------------------

Name: Cassandra Drodgan
Title: Associate

--------------------------------------------------------------------------------



    Institution:
 
 
Fifth Third Bank

--------------------------------------------------------------------------------


 
 
by:
 
/s/  CHRISTOPHER C. MOREY      

--------------------------------------------------------------------------------

Name: Christopher C. Morey
Title: Assistant Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
HSBC Bank USA

--------------------------------------------------------------------------------


 
 
by:
 
/s/  ANNE SERENICZ      

--------------------------------------------------------------------------------

Name: Anne Serenicz
Title: Managing Director

--------------------------------------------------------------------------------



    Institution:
 
 
JPMorgan Chase Bank

--------------------------------------------------------------------------------


 
 
by:
 
/s/  TERI STREUSAND      

--------------------------------------------------------------------------------

Name: Teri Streusand
Title: Vice President

--------------------------------------------------------------------------------



    Institution:
 
 
Merrill Lynch Bank USA

--------------------------------------------------------------------------------


 
 
by:
 
/s/  LOUIS ALDOR      

--------------------------------------------------------------------------------

Name: Louis Aldor
Title: Director

--------------------------------------------------------------------------------



    Institution:
 
 
Morgan Stanley Bank

--------------------------------------------------------------------------------


 
 
by:
 
/s/  DANIEL TWENGO      

--------------------------------------------------------------------------------

Name: Daniel Twengo
Title: Vice President
         Morgan Stanley Bank

--------------------------------------------------------------------------------



    Institution:
 
 
Royal Bank of Canada

--------------------------------------------------------------------------------


 
 
by:
 
/s/  SCOTT UMBA      

--------------------------------------------------------------------------------

Name: Scott Umba
Title: Authorized Signatory

--------------------------------------------------------------------------------



    Institution:
 
 
Northern Trust

--------------------------------------------------------------------------------


 
 
by:
 
/s/  JOHN A. KONSTANTOS      

--------------------------------------------------------------------------------

Name: John A. Konstantos
Title: Vice President

--------------------------------------------------------------------------------





QuickLinks


CREDIT AGREEMENT
